PUBLISHED


UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                  Plaintiff-Appellee,
                 v.
                                            No. 09-4890
EARL WHITTLEY DAVIS, a/k/a Baby
Earl, a/k/a E,
               Defendant-Appellant.
                                        
        Appeal from the United States District Court
         for the District of Maryland, at Greenbelt.
               Roger W. Titus, District Judge.
                  (8:07-cr-00199-RWT-1)

                 Argued: December 9, 2011

                  Decided: August 16, 2012

   Before AGEE, DAVIS, and KEENAN, Circuit Judges.



Affirmed by published opinion. Judge Agee wrote the major-
ity opinion, in which Judge Keenan joined. Judge Davis wrote
a dissenting opinion.


                         COUNSEL

ARGUED: Paresh S. Patel, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenbelt, Maryland, for Appellant.
Deborah A. Johnston, OFFICE OF THE UNITED STATES
2                       UNITED STATES v. DAVIS
ATTORNEY, Greenbelt, Maryland, for Appellee. ON
BRIEF: James Wyda, Federal Public Defender, Baltimore,
Maryland, for Appellant. Rod J. Rosenstein, United States
Attorney, Baltimore, Maryland, Emily N. Glatfelter, Assistant
United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


                               OPINION

AGEE, Circuit Judge:

   A jury convicted Earl Whittley Davis of various federal
offenses arising from a course of conduct that included the
armed robbery and murder during that robbery of an armored
car employee, Jason Schwindler, as well as a subsequent car-
jacking.1 On appeal, Davis challenges the use of DNA evi-
dence against him at trial, and also argues that the district
court erred in excluding expert testimony proffered by Davis
in an attempt to undermine an eyewitness identification of
him. For the reasons set forth below, we affirm the judgment
of the district court.

                                     I.

  All of Davis’ convictions arose from the same brief course
of events occurring in Prince George’s County, Maryland.
The district court accurately summarized the facts as follows:

     On August 6, 2004, shortly before 1:00 p.m., Jason
     Schwindler, an armored car employee, picked up a
   1
     Specifically, Davis was convicted of Hobbs Act robbery, in violation
of 18 U.S.C. § 1951, two counts of possession and discharge of a firearm
in furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c),
one count of possession and discharge of a firearm in furtherance of a
crime of violence resulting in death, in violation of 18 U.S.C. § 924(j), and
one count of carjacking, in violation of 18 U.S.C. § 2119.
                        UNITED STATES v. DAVIS                           3
      bank deposit from a local business and took it to a
      nearby BB&T bank in Hyattsville, Maryland. As
      Schwindler walked up to the bank entrance, two
      [gunmen] exited a Jeep Cherokee and began shoot-
      ing at Schwindler, killing him. When their escape in
      the Jeep was thwarted by the armored truck driver,
      the assailants carjacked a bank customer and fled in
      her vehicle[, a Pontiac Grand Am, which] was later
      recovered.

United States v. Davis, 657 F. Supp. 2d 630, 635 (D. Md.
2009).

   After the murder, officers from the Prince George’s County
Police Department ("PGCPD") responded to the scene and
collected numerous items of evidence, including a baseball
cap worn by one of the shooters, two firearms, ammunition,
and the steering wheel covers from the Jeep Cherokee and the
Grand Am. After swabbing and analyzing the items for DNA,
the profiles of the major contributors to the DNA found in the
ball cap and on the triggers and grips of the recovered fire-
arms were entered into the local Combined DNA Index Sys-
tem ("CODIS") database.2 A search of the local database led
to a "cold hit" between the DNA recovered at the Schwindler
murder scene and Davis’ DNA profile, which was already
present in the local database.

   Based on the "cold hit," officers obtained a search warrant
to obtain a sample of Davis’ DNA directly from him, which
again matched the evidence from the Schwindler murder
scene. Evidence of this second match was introduced at trial
in this case.
  2
   CODIS is a linked system that allows local, state, and federal forensics
laboratories the ability to exchange, share and compare DNA profiles elec-
tronically. See United States v. Mitchell, 652 F.3d 387, 399 (3d Cir. 2011)
(en banc).
4                       UNITED STATES v. DAVIS
   Prior to trial, Davis filed a motion to suppress the use of all
DNA evidence against him, arguing that his DNA profile had
been obtained by police and entered into the local PGCPD
DNA database in violation of his Fourth Amendment rights.
The district court held an evidentiary hearing, but declined to
rule on the motion to suppress immediately, instructing the
parties to continue preparing for trial. After a jury found
Davis guilty of the charges, the district court issued a lengthy
written order denying the motion to suppress. Davis, 657 F.
Supp. 2d 630-67. Davis was sentenced by the district court on
September 18, 2009 to a term of life imprisonment plus 420
months.3

  Davis noted a timely appeal, and we have jurisdiction pur-
suant to 28 U.S.C. § 1291.

                                     II.

               Background and Proceedings Below

   On August 29, 2000, almost four years before the Sch-
windler murder, Davis arrived at Howard County General
Hospital with a gunshot wound to his leg. He claimed to be
a robbery victim and reported that he had been shot by the
purported robber. Hospital personnel called the police, as
Maryland law required, and Patrol Officer Joseph King of the
Howard County, Maryland, Police Department ("HCPD")
responded to the call.4 Officer King found Davis lying on a
bed in the emergency room. He was conscious, sitting up, and
able to converse with Officer King at the time. Davis’ pants
    3
     The death penalty was originally sought in this case, but the district
court held that Davis was ineligible for the death penalty because he meets
the legal definition for mental retardation. That ruling is not challenged on
appeal.
   4
     Although the parties and the district court sometimes referred to the
two HCPD officers using their titles at the time of the suppression hearing,
we use their titles in 2000, as described by them.
                       UNITED STATES v. DAVIS                          5
and boxer shorts had been removed by hospital personnel and
placed in a plastic hospital bag, which was stored on a shelf
beneath the bed. Officer King observed Davis’ gunshot
wound and secured Davis’ pants and boxer shorts as evidence
of the reported shooting. He did so without express permis-
sion from Davis (although Davis saw him take the clothing)
and without a warrant. He then gave those items to his col-
league, Detective Steven Lampe, who placed them in the
HCPD "property room," to be held as evidence in the prose-
cution of Davis’ assailant.

   At the suppression hearing, Officer King testified that he
could not recall exactly what the bag looked like containing
Davis’ clothes, and neither could Detective Lampe, except
that the bag was "plastic." (J.A. 166.) Officer King testified,
however, that he had "responded to the hospital on numerous
calls," that he knew it was the hospital’s "practice to secure
any property" taken from a patient and that the hospital placed
that "[c]lothing from a victim . . . under [the patient’s] bed."
(J.A. 147.) He also testified that he did not need "permission
from anyone in the hospital to access" the bag. (J.A. 150.)

   No one was ever charged in the August 2000 shooting of
Davis, and neither his clothing nor the blood on it were ever
tested in connection with that shooting. Davis was not con-
tacted or advised that the shooting investigation was no longer
being pursued by the HCPD, nor was he offered the opportu-
nity to retrieve his clothing. Instead, Davis’ clothes, contain-
ing his DNA material,5 were simply retained by the HCPD.

  In order to give a more complete picture of later events, we
note certain additional facts concerning Davis’ hospital stay.
  5
   We use the term "DNA material" to refer to any physical body sample
that contains deoxyribonucleic acid (DNA) identification information. See
42 U.S.C. § 14135a(c)(2) (defining DNA analysis for purposes of includ-
ing DNA profiles in CODIS as the "analysis of [DNA] identification infor-
mation in a bodily sample").
6                   UNITED STATES v. DAVIS
First, although Davis had given a false name and false driv-
er’s license upon his admission to the hospital, police later
learned his true identity through fingerprinting analysis. Addi-
tionally, from the beginning of their questioning of Davis,
Officer King and Detective Lampe believed Davis was being
uncooperative so they conducted further investigation. That
investigation led to the discovery of marijuana in the vehicle
in which Davis had arrived at the hospital, as well as several
other potentially incriminating items, such as a t-shirt and a
ball cap that said "FBI," a handheld radio, leg shackles,
gloves, and a mask. As a result, Davis was arrested on drug
charges upon his release from the hospital, but those charges
were later dropped.

   The government does not dispute that Davis’ clothing was
seized initially because it was evidence of a crime in which
he was a victim. The clothing was logged into the HCPD
property room, however, on the same sheet with the mari-
juana found in the car and the false ID card Davis had pre-
sented. It also was Davis’ arrest record on the drug offense
that later led the PGCPD to inquire and learn about the exis-
tence of the seized clothing. Davis, 657 F. Supp. 2d at 634-35
(noting that in April 2004, Lampe "was contacted by mem-
bers of [PGCPD], who asked him questions about the arrest
of Earl Davis in 2000."). When the clothing was later checked
out to the PGCPD for testing in a subsequent murder investi-
gation, however, the form indicated that the clothes and blood
were from the victim of a shooting. In effect, then, Davis had
a "dual status" throughout the events in this case—he was
both victim and arrestee—a fact which becomes important
when analyzing his Fourth Amendment claims.

  In June 2001, an individual named Michael Neal was mur-
dered in Prince George’s County. In April 2004, a PGCPD
homicide detective investigating the Neal murder, Detective
K. Jernigan, learned that Davis had previously been arrested
in Howard County and that the HCPD had Davis’ clothes.
                        UNITED STATES v. DAVIS                             7
The PGCPD suspected Davis was involved in the Neal murder.6
As a result, they requested and obtained Davis’ clothing,
without a warrant, from the HCPD.

   In June 2004, the PGCPD extracted Davis’ DNA from the
blood stains on Davis’ pants, again without a warrant, and
created a DNA profile from the test results. That DNA was
compared to an unknown DNA sample recovered from the
scene of the Neal homicide, but there was no match. Despite
the fact that Davis’ DNA profile excluded him as the source
of the evidentiary sample from the Neal murder, the PGCPD
nonetheless retained his DNA profile, and approximately one
week later, included it in their local DNA database.

   At a hearing before a Maryland state court in its Schwindler
murder prosecution,7 which is part of the record before us, the
DNA analyst for the PGCPD, Julie Kempton, testified con-
cerning the extraction of Davis’ profile and its entry into the
local database. She testified that she was told by a detective
that the boxer shorts were taken "from a suspect, from a hos-
pital emergency room where he had been brought in [she]
believe[d] for a shooting[.]" (Supp. J.A. 93.) She further testi-
fied that her testing ultimately excluded Davis’ profile as a
match in the Neal homicide. (Supp. J.A. 93-94.) She also tes-
tified that she knew that, at the state level of the CODIS data-
base, a suspect’s profile should be deleted if the court ordered
  6
     The parties are not clear in their briefs and do not point to any record
evidence concerning what supported the PGCPD’s suspicion that Davis
was involved in the Neal murder. Nonetheless, we presume for purposes
of this appeal that, whatever level of suspicion it was, it was insufficient
to establish probable cause.
   7
     Davis was initially charged in Prince George’s County Circuit Court
and prosecution began there by the Prince George’s County State’s Attor-
ney’s Office. That office later dismissed the case against Davis in coordi-
nation with the U.S. Attorney’s Office in favor of a federal prosecution.
The testimony of the analyst before the Maryland court was attached as
Exhibit H to the Government’s Consolidated Response to Motions filed
before the district court below.
8                       UNITED STATES v. DAVIS
expungement based on a vacated conviction. The record does
not disclose any other information as to why the profile was
retained, whether that was a common policy or practice, or
whether it violated any local rule, regulation, policy, or prac-
tice to do so.8

   As noted earlier, in the course of the investigation of the
robbery and murder of Mr. Schwindler, when the DNA pro-
file recovered from the Schwindler crime scene was entered
into the PGCPD DNA database, a "cold hit" resulted with the
DNA sample that had been lifted from Davis’ clothing. The
PGCPD then secured a search warrant to obtain a DNA sam-
ple directly from Davis. That subsequent DNA profile of
Davis also matched the DNA samples from the Schwindler
crime scene.

   Evidence of the match between the known sample obtained
via the search warrant and the crime scene evidence was
introduced at Davis’ trial. Specifically, DNA analyst Sarah
Chenoweth testified that Davis’ DNA matched DNA profiles
from the baseball cap and both cars’ steering wheel covers,
and testified as to the infinitesimally small probabilities that
the DNA on those items came from any person other than Davis.9

   Davis moved to suppress the DNA evidence against him,
arguing that it was obtained in violation of the Fourth Amend-
ment. In a lengthy order denying suppression, the district
court addressed each of Davis’ challenges. The court con-
cluded that Davis’ Fourth Amendment rights were violated
only when his DNA profile was retained in the local DNA
database, after Davis’ profile did not match the DNA sample
from the Neal murder, but found no other violations. As to the
retention of Davis’ profile, the court concluded that the "good
    8
     Although not in evidence, there was a limited discussion at oral argu-
ment regarding what the common policy or practice was at that time. See
infra at 48-49.
   9
     The accuracy of the DNA match is uncontested on appeal.
                         UNITED STATES v. DAVIS                             9
faith" exception should be applied and thus the application of
the exclusionary rule was not warranted.

                                     III.

             Davis’ Challenge to the DNA Evidence

   Davis alleges three separate Fourth Amendment violations
regarding the collection and retention of his DNA. Specifi-
cally, Davis asserts that each of the following actions by
police constituted a Fourth Amendment violation: (1) the sei-
zure of his clothing from the hospital room and its subsequent
search; (2) the extraction of his DNA profile and testing in
connection with the Neal murder investigation; and (3) the
retention of his DNA profile in the local DNA database.10

   For the reasons discussed below, we agree with the district
court that no Fourth Amendment violation occurred in the sei-
zure of the bag containing Davis’ clothing at the hospital. We
also agree that any subsequent "search" of the bag was not
unlawful because its contents were a foregone conclusion,
based in part on Officer King’s uncontradicted testimony that
he saw "a bag underneath of [Davis’] hospital bed that con-
tained clothing."11 We further determine that there was a
  10
      Before the district court, Davis’ counsel argued six different points in
which the Fourth Amendment could be implicated. On appeal, he limits
his Fourth Amendment challenges to the three recited.
   11
      Relying on United States v. Jackson, 131 F.3d 1105, 1108 (4th Cir.
1997), the dissent criticizes the majority opinion for its alleged failure to
recognize that the plain view doctrine can justify a seizure, but not a war-
rantless search. See generally post at 70-72.
   We recognize and acknowledge, as explained in Jackson, that the plain
view doctrine is not an exception to the warrant requirement for a Fourth
Amendment search. 131 F.3d at 1108. Rather, the proper analysis is that
there was a "non-search" here—for Fourth Amendment pur-
poses—because no privacy interests were implicated. That is so because
the police were justified in "searching" the bag of Davis’ clothing because
it was a foregone conclusion that the bag contained evidence of a crime;
10                      UNITED STATES v. DAVIS
Fourth Amendment violation when the PGCPD extracted
Davis’ DNA profile from his clothing and tested it as part of
the Neal murder investigation. We assume, without deciding,
that there was a separate Fourth Amendment violation in
retaining Davis’ DNA profile in the local CODIS database.
Finally, we conclude that the "good faith exception" to the
exclusionary rule applies here to both violations and thus the
DNA evidence was not required to be excluded.

   We review the factual findings underlying a motion to sup-
press for clear error and the district court’s legal determina-
tions de novo. Ornelas v. United States, 517 U.S. 690, 699
(1996); United States v. Rusher, 966 F.2d 868, 873 (4th Cir.
1992). When a suppression motion has been denied, this
Court reviews the evidence in the light most favorable to the
government. United States v. Seidman, 156 F.3d 542, 547 (4th
Cir. 1998).

                                     A.

     The Seizure of Davis’ Clothing in His Hospital Room

   Davis first argues that the seizure of his clothing from his
hospital room constituted a warrantless seizure that was not
justified by any exception to the warrant requirement. The
government contends that both the seizure and the subsequent

just as in United States v. Williams, upon which we rely, the police law-
fully searched a seized container because it was a foregone conclusion it
contained evidence of a crime. 41 F.3d 192, 198 (4th Cir. 1994). We
describe the action of the police in either looking in the bag or cataloguing
its contents as a "search," as that term is used in the non-technical sense,
since that is the framework utilized by the parties, by the dissent, and by
the court in Williams. See id. ("When a container has been legally seized,
and its contents are a foregone conclusion, we hold that a subsequent
search of the container is lawful under the plain view container doctrine.").
To the extent there is an issue, it is more of labeling than of substance.
                        UNITED STATES v. DAVIS                           11
search of the bag containing the clothing were justified by the
"plain view" exception, as the district court concluded.12

   For the plain view exception to the warrant rule to apply,
the government must show that: (1) the officer was lawfully
in a place from which the object could be viewed; (2) the offi-
cer had a "lawful right of access" to the seized items; and (3)
the incriminating character of the items was immediately
apparent. See United States v. Jackson, 131 F.3d 1105, 1109
(4th Cir. 1997). Davis concedes that Officer King was law-
fully in the hospital room and thus that the government has
satisfied the first requirement, but argues that the government
failed to satisfy the latter two requirements. We disagree.

   As to the second requirement, Davis contends that, even
though Officer King was in the room lawfully, he did not
have lawful access to the bag of clothing. The case most heav-
ily relied upon by Davis, United States v. Neely, 345 F.3d 366
(5th Cir. 2003), is inapposite. In Neely, the Fifth Circuit held
the plain view doctrine did not allow the seizure of the
patient’s clothing, because the clothing at issue was not in
open view but in the hospital property storage room, and
required permission from hospital personnel to retrieve it. Id.
at 368, 371. Notably, the hospital patient in Neely was the sus-
pect in a criminal investigation, not the victim of a crime like
Davis. Id. at 367-68.

  Neely aside, we have no difficulty finding that there was
lawful access to the clothing here. As suggested in Horton v.
California, 496 U.S. 128 (1990), the lawful access require-
ment is intended to clarify that police may not enter a prem-
  12
    The government also contends that, even if the plain view exception
did not apply, the clothing and DNA on it are not subject to exclusion
because those items would have been discovered and seized upon Davis’
arrest for narcotics violations as he left the hospital. The district court
rejected this argument. Davis, 657 F. Supp. 2d at 641. In light of our rul-
ing that the plain view exception applies, we do not address the alternative
argument of the government.
12                      UNITED STATES v. DAVIS
ises to make a warrantless seizure, even if they could
otherwise see (from a lawful vantage point) that there was
contraband in plain sight. Id. at 137 & n.7 (describing the sec-
ond     requirement and         explaining    that    even     if
"[i]ncontrovertable testimony of the senses" establishes that
an object in plain view is contraband, "the police may not
enter and make a warrantless seizure"); see also Boone v.
Spurgess, 385 F.3d 923, 928 (6th Cir. 2004) (the "lawful right
of access" requirement "is meant to guard against warrantless
entry onto premises whenever contraband is viewed from off
the premises in the absence of exigent circumstances"; thus,
while "lawfully positioned" "refers to where the officer stands
when she sees the item," "lawful right of access" refers "to
where she must be to retrieve the item"). The example given
by the government in this case is apt, i.e., the analysis of the
first and second prongs might be different if "the officer were
lawfully present outside a building, peering through a window
into a room in which he would not be lawfully present."
(Appellee’s Br. 32 n.8.) Here, however, there is no dispute
that Officer King was lawfully present in the hospital room,
and he thus had lawful access in the ordinary course of his
investigation to the bag of clothing which could be evidence
against Davis’ assailant.13 See Washington v. Chrisman, 455
U.S. 1, 8 (1982) ("when a police officer, for unrelated but
entirely legitimate reasons, obtains lawful access to an indi-
vidual’s area of privacy . . . [,] the Fourth Amendment does
not prohibit seizure of evidence of criminal conduct found in
these circumstances."); see also infra at 17-18 (discussing
  13
     The dissent devotes considerable ink to disputing the lawful access
prong, complete with hypotheticals unrelated to the situation in the case
at bar. See post at 65-70 and corresponding notes. Context matters, how-
ever, and the context of this case is that of a police officer who was law-
fully fulfilling his duty to investigate a reported shooting. In doing so, he
lawfully entered the emergency room of a hospital to interview the victim
of the shooting, and observed both the victim, unclothed from the waist
down, lying on a gurney with a visible gunshot wound to his upper thigh,
and a plastic bag of clothing underneath the victim’s gurney. That context
informs our conclusion that the officer had lawful access to the bag.
                     UNITED STATES v. DAVIS                    13
cases permitting seizure of blood-stained clothing in plain
view).

   The third prong of the plain view doctrine is less readily
resolved. Nonetheless, having carefully reviewed the district
court’s ruling on this point, we find no clear error in its fac-
tual findings, nor any error in its legal conclusions.

   Davis’ primary argument is that while the bag may have
been in plain view, the clothes were not. Thus, he contends
that both the seizure and any subsequent search of the bag
violated his constitutional rights. The seizure implicated
Davis’ possessory interest in his clothing, and any subsequent
search implicated his privacy interest. See Texas v. Brown,
460 U.S. 730, 747 (1983) (Stevens, J., concurring in the judg-
ment). As Davis’ arguments on this issue acknowledge, under
the facts here, the two concepts overlap. Specifically, the sei-
zure of the bag was warranted under the plain view exception
only if it was immediately apparent that it contained incrimi-
nating evidence. Here, that would require it be immediately
apparent that the bag contained evidence of a crime, i.e.,
Davis’ clothing possessing blood, trace evidence, and/or a
bullet hole. Similarly, the subsequent search of the bag
(whether to identify or examine its contents), was warranted
if it was a foregone conclusion that the bag contained the
clothing, which was evidence of a crime.

   As to both the seizure of the bag and any subsequent search
of the bag, the district court’s reliance on United States v. Wil-
liams, 41 F.3d 192 (4th Cir. 1994) was appropriate. In Wil-
liams, officers had properly seized five packages, which
consisted of a brown, opaque material wrapped in heavy cel-
lophane. Id. at 197-98. The defendant challenged the subse-
quent warrantless search, in which a police officer removed
the cellophane wrapping from one of the packages, poked a
hole in the opaque material surrounding its contents, removed
a small quantity of white powder and field tested the powder,
which tested positive for cocaine. Id. at 194.
14                     UNITED STATES v. DAVIS
   The Williams Court explained that a search of such a con-
tainer is permissible under the plain view doctrine when "the
contents of a seized container are a foregone conclusion." Id.
at 197. That is, "when a container is not closed, or transparent,
or when its distinctive configuration proclaims its contents,
the container supports no reasonable expectation of privacy
and the contents can be said to be in plain view." Id. (citations
omitted). Williams clearly stated that, "[i]n determining
whether the contents of a container are a foregone conclusion,
the circumstances under which an officer finds the container
may add to the apparent nature of its contents." Id. (citing
Blair v. United States, 665 F.2d 500, 507 (4th Cir. 1981)).

   Williams also quite plainly allows the experience of the
officer to be taken into account when determining whether a
container’s contents are a "foregone conclusion." Id. at 198.
There, the Court relied on the testimony of the police officer
that, based on his ten years of experience, packages wrapped
in this manner contained narcotics, to support the Court’s
holding that the contents of the container were a "foregone
conclusion." Id. at 194, 198. The Court also noted that the
other items found in the suitcase with the wrapped packages
(towels, dirty blankets, and a shirt with a cigarette burn) were
unusual for a traveler, in that they did not contain clothing or
other items a person normally carries when traveling across
the country. Id. Thus, in conducting this inquiry, we consider
both the circumstances under which the container here was
found and Officer King’s knowledge about this particular hos-
pital’s practices and procedures and his experience in
responding to the hospital bedsides of gunshot victims in this
particular hospital.14
  14
    While the dissent appears to disagree with the holding of Williams in
some respects, see post at 74-75 n.13, 83, we are bound to follow our own
Circuit’s precedent "absent contrary law from an en banc decision of this
Court or a Supreme Court decision." United States v. Jeffery, 631 F.3d
669, 677 (4th Cir. 2011).
                        UNITED STATES v. DAVIS                           15
   Here, Officer King testified, without contradiction or chal-
lenge, that when he entered the curtained-off area where he
was told Davis would be, he saw Davis on a hospital bed and
observed "a bag underneath of the hospital bed that contained
clothing." (J.A. 140.) He did not testify that he walked into
the area and saw what he thought might be a bag of clothing
under the bed. Drawing the inferences from the facts in the
government’s favor, as we must, see Seidman, 156 F.3d at
547, that testimony fairly supports an inference that Officer
King could see the clothing through the bag or that the bag
was partially open, revealing clothing. Nothing in the record
contradicts such a conclusion. Because the officers were not
asked whether the bag was open or closed and could not recall
precisely what the bag looked like, however, we do not know
for certain "whether the bag was open or closed, or whether
it was transparent, opaque or somewhere in-between," Davis,
657 F. Supp. 2d at 638.15 What is clear from this record is that
Officer King expressed no doubt he observed "a bag . . . that
contained clothing." (J.A. 140.) Thus, we disagree with the
dissent’s contention that Officer King’s testimony was equiv-
ocal, or that his testimony fails to rise to the level of certainty
required in Williams. See post at 82-83.16

  Officer King also testified that it was the practice and pro-
cedure of the hospital to place a patient’s clothing in a bag on
  15
      It is unsurprising that neither officer could remember, at the time of
their testimony at the suppression hearing in September 2008, precisely
what the plastic bag looked like given that they had seen it briefly more
than eight years earlier, in August 2000.
   16
      Contrary to the dissent’s unfounded claim that we are engaging in "ex-
traordinary appellate fact-finding," post at 74 n.12, we are simply quoting
from the undisputed testimony of Officer King in the record. While the
government bears the burden of proof to show that the warrantless seizure
was justified, the district court ruled in the government’s favor and thus
any inferences to be drawn from the testimony are to be viewed in the
light most favorable to the government. Seidman, 156 F.3d at 547. More-
over, nowhere in its brief does the government "concede" that King did
not know it was clothing in the bag. Cf. post at 73 n.12.
16                      UNITED STATES v. DAVIS
the shelf under his bed. He further could visibly see that Davis
had been shot in his upper right thigh, and that Davis was no
longer wearing pants or underwear. Instead, while Davis was
wearing clothing on his upper body, his lower body was
exposed, except for his genital area, which was covered by a
sheet. (See Supp. J.A. 73 (picture of Davis in hospital bed);
J.A. 141 (testimony of Officer King that picture accurately
depicted what Davis was wearing)).

  We agree with the district court that "the totality of the cir-
cumstances, taking into account [Officer] King’s experience
with the hospital’s practices regarding patients’ property, the
appearance of the Defendant at the time [Officer] King spoke
with him, and the obvious fact that the Defendant had been
shot in an area of the body usually covered by clothing" sup-
port the determination that it was a foregone conclusion the
bag under Davis’ hospital bed contained the clothing he wore
when he was shot.

   Davis alternatively contends that even if it had been a vir-
tual certainty that the bag contained Davis’ clothing, the
incriminating nature of those clothes was not "immediately
apparent." We have little trouble, however, in concluding that
Davis’ pants almost certainly would contain both blood and
a bullet hole,17 and would thus be incriminating evidence in
   17
      The dissent’s lengthy discussion of United States v. Jamison, 509 F.3d
623 (4th Cir. 2007), see post at 78-80 & n.15, to suggest that a bullet hole
might not have been present in Davis’ pants, is unavailing. Jamison did
not involve any challenge to the search or seizure of evidence; the issue
there was whether the defendant was in custody for Miranda purposes at
the time police questioned him. Moreover, the fact that it was theoretically
possible, at the time that Officer King seized the clothing, that Davis was:
a) lying about being shot by someone else and had instead shot himself;
and b) done so in a manner that somehow avoided putting a hole in his
own pants, does not alter our conclusion. As the Tenth Circuit has
explained, the knowledge required to establish a "foregone conclusion" is
not absolute certainty, but "knowledge approaching certainty." United
States v. Jackson, 381 F.3d 984, 989 n.2 (10th Cir. 2004) (emphasis in
original). That standard is met here.
                    UNITED STATES v. DAVIS                   17
the prosecution of the shooter. Such a conclusion is based on
the circumstances, Davis’ appearance, and the location of his
bullet wound. As noted by the district court, moreover, Davis
has provided no authority to support imposing a requirement
that the evidence be incriminating against the person from
whom it is seized. Davis, 657 F. Supp. 2d at 640. As the dis-
trict court reasoned:

      [The defendant’s failure to provide any authority]
      may be due to the unique situation presented by the
      facts of this case; very rarely will a victim from
      whom evidence is seized later become a criminal
      defendant with standing and reason to challenge the
      previous seizure. As a matter of first impression,
      however, it would seem unwise and overly restric-
      tive to require police to know who will be incrimi-
      nated by an item in plain view before they are able
      to seize it and investigate further.

Id.

   Indeed, Supreme Court cases and authority from other cir-
cuits explain that an item need not itself be contraband before
it has an "incriminating nature," but instead, an item need
only be evidence of a crime. Texas v. Brown, 460 U.S. 730,
742 (1983) (Rehnquist, J., plurality opinion) (discussing plain
view doctrine and whether items may be "contraband or
stolen property or useful as evidence of a crime") (emphasis
added); United States v. Smith, 459 F.3d 1276, 1293 (11th
Cir. 2006) ("the scope of the ‘plain view’ doctrine extends to
the seizure of items that, while not contraband themselves,
may be used as evidence against a defendant"); United States
v. Rodriguez, 601 F.3d 402, 407 (5th Cir. 2010) ("The incrim-
inating nature of an item is ‘immediately apparent’ if the offi-
cers have ‘probable cause’ to believe that the item is either
evidence of a crime or contraband.") (emphasis added and
citation omitted); United States v. Chipps, 410 F.3d 438, 443
(8th Cir. 2005) (warrantless seizure of a sweatshirt on the
18                      UNITED STATES v. DAVIS
ground outside a house where there had been a reported
assault was justified by the plain view doctrine, since "the
incriminating nature of a bloody sweatshirt at the site of a
potential assault was obvious" and the officer "had a legal
right to access the shirt—it was right in front of him on the
ground"); Chavis v. Wainwright, 488 F.2d 1077, 1078 (5th
Cir. 1973) (clothing in plastic hospital bag was properly
seized from stabbing victim in hospital without a warrant as
evidence of an assault, despite fact that victim told police he
did not want to prosecute his assailant girlfriend).18 Here, like
the bloody clothing in Chipps and in Chavis, the pants with
a bullet hole, which would be clear evidence a shooting
occurred and might reasonably provide scientific evidence
related to the gun caliber, distance, etc., is evidence of a crime
and hence, has an immediately apparent "incriminating
nature."19
  18
      The Fifth Circuit reasoned in Chavis that "[c]learly, the officer . . .
would have been derelict in his duty had he not taken custody of Chavis’
clothing as evidence of a possible homicide that he was investigating."
488 F.2d at 1078; see also Jamison, 509 F.3d at 631-32 (in context of
addressing interrogation and gun-powder residue testing of a hospital
patient who was admitted with a gunshot wound, noting that a reasonable
person who is admitted to a hospital with a gunshot wound and reports
that he was shot by someone else would expect to be interviewed and
"might complain of police malfeasance had [the police] not immediately
investigated the shooting[,] [since a] reasonable person would tolerate
nothing less than a thorough investigation into such a shooting").
   19
      The dissent cites Clay v. State, 725 S.E.2d 260 (Ga. 2012), as a case
in which a court concluded the plain view exception did not warrant the
search of a bag of clothing. See post at 81 n.16. Contrary to the dissent’s
description of Clay as having "nearly identical" facts, however, the defen-
dant in Clay was an unconscious murder suspect at the time the police
reported to the hospital and conducted a search of the bag containing his
personal effects. See 725 S.E.2d at 264-65. Significantly, there was no evi-
dence in that case that the police knew there would be blood on his cloth-
ing or other evidence of any crime. Unlike Davis, the suspect had not been
shot or assaulted and was not being treated for any wounds, nor were any
wounds visible, that would indicate there would be blood on his clothing.
Id. Under these circumstances, the court concluded that it was not a "’fore-
                         UNITED STATES v. DAVIS                            19
   For all of the foregoing reasons, we conclude that the plain
view doctrine justified both the warrantless seizure and the
subsequent search of the bag containing the clothing under
Davis’ hospital bed.

gone conclusion’ that the bag contained [the suspect’s] bloody clothes."
Id. at 269. Here, by contrast, there was ample evidence in plain sight
(including most notably the gunshot wound on Davis’ upper thigh) from
which Officer King could conclude it was a foregone conclusion that the
bag contained Davis’ clothing, and that the clothing contained evidence of
a crime.
   Moreover, while Davis and the dissent cite to decisions of other courts
for the "unremarkable proposition" that hospital patients retain a reason-
able expectation of privacy in their clothing, see post at 81 n.16, that prop-
osition is far from universally accepted. Indeed, other courts have found
that a reasonable expectation of privacy was lacking under facts similar to
those here and thus upheld the warrantless seizure and search of clothing
belonging to a hospital patient. See, e.g., Mitchell v. State, 906 S.W.2d
307, 309 (Ark. 1995) (affirming warrantless seizure of clothing from hos-
pital and subsequent inventory search, explaining that "[t]he totality of the
circumstances herein includes the fact that the appellant was thought to be
a victim [and] [t]he clothing of a gunshot victim is evidence of the com-
mission of a crime"); Holt v. United States, 675 A.2d 474, 477, 480 (D.C.
1996) (Fourth Amendment was not violated by the search or the subse-
quent seizure of defendant’s clothing from a "visible, unsealed plastic bag
under [defendant’s] gurney in which hospital personnel had stored [his]
clothing before treating him" after defendant had admitted himself with a
gunshot wound, particularly where he had "voluntarily walked into [the
hospital] emergency room wearing—for everyone to see—the clothing the
police later inspected" and he never expressed "a desire to remove [the
clothing] from public view"); People v. Sutherland, 415 N.E.2d 1267,
1271 (Ill. App. Ct. 1980) (gunshot victim whose clothes were removed at
the hospital had no reasonable expectation of privacy in those clothes and
thus they could be obtained and inspected without a warrant); State v.
Adams, 541 A.2d 262, 265 (N.J. Super. Ct. App. Div. 1988) (exigent cir-
cumstances permitted the search and inspection of clothing taken from an
unconscious hospital patient in the emergency room, who was believed to
be the victim of a shooting); Wagner v. Hedrick, 383 S.E.2d 286, 291 (W.
Va. 1989) (motorcycle accident victim had no "reasonable expectation of
privacy in his personal effects" under the control of emergency room
staff).
20                     UNITED STATES v. DAVIS
   Before turning to the issues surrounding the extraction and
testing of Davis’ DNA, we respond briefly to two points
raised by the dissent regarding the seizure and search of the
clothing and our application of Williams. First, the dissent
argues Williams is distinguishable on the grounds that the dis-
trict court here considered only extrinsic evidence, while the
Williams court considered such extrinsic evidence in addition
to the physical appearance and character of the container.
Relatedly, the dissent further states, without citation to author-
ity, that "[n]arcotics packaging is so readily recognizable as
to rise to the level of the archetypal kit of burglar tools or a
gun case," while the bag here was not "distinctive in any
way." Post at 82, 83. We disagree.

   The dissent’s assertions that drug packaging is "readily rec-
ognizable" as such while a bag containing a hospital patient’s
clothing is not, is true only if the contextual evidence present
in Williams is being taken into account, i.e., the fact that the
packaging was in a suitcase with very few other items one
would suspect to find in a traveler’s luggage, and the contex-
tual evidence here is ignored, i.e., that the bag was underneath
a gunshot victim’s hospital bed. But Williams expressly per-
mits us to consider the context and circumstances of the spe-
cific case, as well as the experience of the officer. Here, those
factors compel the conclusion that the bag under Davis’ bed
contained his clothing.20

     Second, the dissent suggests an inconsistency between our
  20
     Indeed, in gauging what is "readily recognizable," we think it likely
that the vast majority of people who have spent time in a hospital (either
as a patient or with a friend or family member) know that hospitals com-
monly place a patient’s clothing in a plastic bag that either stays in his
room or travels with him on his bed or gurney. On the other hand, most
lay people do not have personal experience with the types of packaging
used by drug traffickers. Regardless of which container hypothetically is
more recognizable in the absence of context and personal experience, we
readily conclude that the bag here was readily identifiable as containing
Davis’ clothing.
                      UNITED STATES v. DAVIS                       21
upholding the seizure of Davis’ clothing at the hospital
(which obviously contained his DNA), but concluding that he
had a reasonable expectation of privacy in his DNA such that
its later use violated his Fourth Amendment rights. See post
at 84-85 (it is "curious, to say the least, to reason as does the
majority that Davis retained, for several years after the bag
was seized at the hospital, a reasonable expectation of privacy
in the character of his DNA molecules, but that he lacked any
reasonable expectation of privacy in the presence of those
molecules in his blood while they were embedded in his
clothing" while at the hospital). This perceived inconsistency
is based on a misunderstanding of our holding.

   We do not hold that Davis had no expectation of privacy
in his DNA while it was on his clothing at the hospital. What
we conclude is that the seizure and search of the bag contain-
ing Davis’ clothing were permitted under the plain view doc-
trine because his clothing was evidence of a crime and was in
plain view, as applied in Williams. See infra at 29 ("while
Davis may not have had any expectation of privacy in the out-
ward appearance of the clothing once it was in police custody,
we nevertheless must consider . . . whether Davis retained a
reasonable expectation of privacy in his DNA on the clothing
or in the DNA profile obtained from it.")

  Davis always had an expectation of privacy in his DNA,
but that expectation of privacy was not implicated merely by
an effort to identify, describe and catalogue his clothing as
evidence of a reported crime, rather than testing anything
found on it. It was not until the police sought to obtain a DNA
profile from his blood that his privacy interest in his DNA
was implicated. As we explain, the search of his DNA did not
occur until the police extracted and tested his DNA in con-
junction with the Neal murder. See infra at Section III.B.2.
The dissent’s perceived "inconsistency" in our holdings does
not exist.21
  21
    Because DNA is found in many bodily substances, see Kaemmerling
v. Lappin, 553 F.3d 669, 682 (D.C. Cir. 2008) ("DNA exists in numerous
22                      UNITED STATES v. DAVIS
                                     B.

 The Extraction and Testing of Davis’ DNA Profile for Use
   in the Neal Murder Investigation, and the Retention of
                   Davis’ DNA Profile

   Having concluded that the HCPD lawfully obtained the
clothing that contained Davis’ DNA material, we now turn to
Davis’ contention that the PGCPD violated the Fourth
Amendment by extracting his DNA from the blood on that
clothing and testing it for use in the Neal murder investiga-
tion, as well as in retaining his profile in their local DNA
database.

                                     1.

             General Fourth Amendment Principles

   The general issue of a person’s reasonable expectation of
privacy in his DNA is a developing and unsettled area of the
law, one that has not yet been addressed by the Supreme
Court. The relative recency of the technology, especially
when coupled with its potential power, is no doubt part of the
reason why there is uncertainty over the degree of privacy
persons can reasonably expect to have in their DNA. Cf. Dist.
Attorney’s Office for the Third Judicial Dist. v. Osborne, 557
U.S. 52, 129 S. Ct. 2308, 2316 (2009) ("Modern DNA testing
can provide powerful new evidence unlike anything known

parts of the body that even nonviolent criminals leave behind, including
hair, saliva, and skin cells . . . .") (citation omitted), the mere fact that
DNA material is present on a physical item of seized evidence cannot
automatically infringe upon a person’s privacy interest in his or her DNA.
It is not until the DNA is tested and extracted and a DNA profile created
that the privacy interest in DNA might be implicated. Put differently, it
cannot be the rule that an otherwise lawful seizure of physical evidence
becomes illegal merely because a non-perpetrator’s DNA may be on that
evidence.
                        UNITED STATES v. DAVIS                           23
before . . . DNA testing has exonerated wrongly convicted
people, and has confirmed the convictions of many others.");
Jones v. Murray, 962 F.2d 302, 307 (4th Cir. 1992) (describ-
ing DNA as a "dramatic new tool for the law enforcement
effort to match suspects and criminal conduct").22
  22
      In Jones, in the context of obtaining DNA profiles from incarcerated
felons, we analogized DNA profiling to fingerprinting, i.e., a more sophis-
ticated or refined means of identification. 962 F.2d at 306-07; see also
Mitchell, 652 F.3d at 413 ("at present DNA profiling is simply a more pre-
cise method of ascertaining identity and is thus akin to fingerprinting,
which has long been accepted as part of routine booking procedures"); see
also United States v. Amerson, 483 F.3d 73, 85-86 (2d Cir. 2007) ("at least
in the current state of scientific knowledge, the DNA profile derived from
the offender’s blood sample establishes only a record of the offender’s
identity" and "a probationer’s expectation of privacy in his or her identity
is severely diminished."); Boroian v. Mueller, 616 F.3d 60, 66-67 (1st Cir.
2010) ("Given the [federal] DNA Act’s stringent limitations on the cre-
ation and use of DNA profiles, CODIS currently functions much like a tra-
ditional fingerprint database" and citing to cases from the Second, Tenth,
and District of Columbia Circuits so stating). However, courts also have
recognized the limitations of this analogy, which stem from the fact that
a DNA profile, unlike a fingerprint, is drawn from DNA that stores a
wealth of personal information. See Johnson v. Quander, 440 F.3d 489,
499 (D.C. Cir. 2006) ("genetic fingerprints differ somewhat from their
metacarpal brethren"); United States v. Kincade, 379 F.3d 813, 841-42 &
n.3 (9th Cir. 2004) (en banc) (Gould, J., concurring) ("Like DNA, a fin-
gerprint identifies a person, but unlike DNA, a fingerprint says nothing
about the person’s health, propensity for particular disease, race and gen-
der characteristics, and perhaps even propensity for certain conduct.").
   In any event, both a thorough examination of the science of DNA pro-
filing, as well as the operation and interplay of local, state, and federal
DNA law enforcement databases, are far beyond the scope of this opinion.
Other courts have examined these issues in detail and we will not do so
here. See, e.g., Mitchell, 652 F.3d at 398-402 (discussing the process of
creating a DNA profile for CODIS and the use of "junk" DNA, the federal
DNA act and the levels of database that contribute to CODIS); Boroian,
616 F.3d at 63-64, 65-67 (explaining how DNA samples are obtained,
summarizing the provisions of the federal DNA act, and describing how
CODIS works and how the database has grown and expanded since its ini-
tial development).
24                      UNITED STATES v. DAVIS
   The Fourth Amendment provides that "[t]he right of the
people to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures, shall not
be violated, and no Warrants shall issue, but upon probable
cause, supported by Oath or affirmation, and particularly
describing the place to be searched, and the persons or things
to be seized." U.S. Const. amend. IV. However, the protec-
tions of the Fourth Amendment are activated only when the
state conducts a search or seizure in an area in which there is
a "constitutionally protected reasonable expectation of pri-
vacy." New York v. Class, 475 U.S. 106, 112 (1986) (citation
omitted). When there is no reasonable expectation of privacy,
the Fourth Amendment is not implicated.23 See, e.g., United
States v. Dionisio, 410 U.S. 1, 14 (1973) (no reasonable
expectation of privacy in one’s voice); United States v. Mara,
410 U.S. 19, 21 (1973) (no reasonable expectation of privacy
in one’s handwriting); California v. Greenwood, 486 U.S. 35,
37 (1988) (same as to trash left by the curb). A search or sei-
  23
     The Supreme Court’s recent decision in United States v. Jones, 132
S. Ct. 945 (Jan. 23, 2012) does not change our analysis in this case. In
Jones, the Court held that the Fourth Amendment was violated when law
enforcement officers, without a valid warrant, installed a GPS tracking
device on the undercarriage of the defendant’s Jeep while it was parked
in a public parking lot. In determining whether this action constituted a
"search," the majority did not reach the issue of whether the Defendant
had a "reasonable expectation of privacy" in the underbody of the Jeep. Id.
at 950. Instead, its conclusion rested entirely on the fact that the "Govern-
ment physically occupied private property for the purpose of obtaining
information," id. at 949, and that constituted a violation of the Fourth
Amendment right "to be secure against unreasonable searches and seizures
in their persons, houses, papers and effects." Id. In so holding, the Court
emphasized that Katz simply established that "property rights are not the
sole measure of Fourth Amendment violations," but that Katz did not
extinguish the "previously recognized protection for property." Id. at 951;
see also id. at 954-55 (Sotomayor, J., concurring). In the case at bar, once
the police had lawful possession of Davis’ clothing, there was no further
intrusion of, or trespass upon, his property rights. Thus, the only basis on
which the later testing of the clothing could constitute a search is if Davis
retained a reasonable expectation of privacy in his clothing or the blood
on it.
                    UNITED STATES v. DAVIS                   25
zure for Fourth Amendment purposes does not occur, there-
fore, when a person lacks a reasonable expectation of privacy
in the material examined. United States v. Breza, 308 F.3d
430, 433 (4th Cir. 2002) (citing Illinois v. Andreas, 463 U.S.
765, 771 (1983)).

   Even if a search has occurred without a warrant and with-
out individualized suspicion, a Fourth Amendment violation
does not necessarily occur. The Fourth Amendment does not
prohibit all searches, only those that are unreasonable. Skinner
v. Ry. Labor Execs.’ Ass’n, 489 U.S. 602, 619 (1989) ("the
Fourth Amendment does not proscribe all searches and sei-
zures, but only those that are unreasonable"); Terry v. Ohio,
392 U.S. 1, 9 (1968) ("[W]hat the Constitution forbids is not
all searches and seizures, but unreasonable searches and sei-
zures.") (quoting Elkins v. United States, 364 U.S. 206, 222
(1960)). And "[a]lthough as a general matter, warrantless
searches ‘are per se unreasonable under the Fourth Amend-
ment,’ there are ‘a few specifically established and well-
delineated exceptions’ to that general rule." City of Ontario,
Ca. v. Quon, 130 S. Ct. 2619, 2630 (2010) (quoting Katz v.
United States, 389 U.S. 347, 357 (1967)); Nat’l Treasury
Employees Union v. Von Raab, 489 U.S. 656, 665 (1989)
("neither a warrant nor probable cause, nor, indeed, any mea-
sure of individualized suspicion, is an indispensable compo-
nent of reasonableness in every circumstance").

                               2.

Whether Extraction and Testing of Davis’ DNA Profile for
   Use in the Neal Murder Investigation, or its Later
           Retention, Constituted Searches?

   We first consider the threshold question whether a search
occurred when the PGCPD extracted and tested Davis’ DNA
for use in the Neal murder investigation, or when the PGCPD
retained Davis’ DNA profile in CODIS. Our analysis turns on
the question whether Davis had a reasonable expectation of
26                      UNITED STATES v. DAVIS
privacy in his clothing and the blood and DNA it contained,
once it was in the lawful custody of the HCPD.

   The government argues that there was no search or seizure
here, relying primarily on United States v. Edwards, 415 U.S.
800 (1974), for the proposition that Davis lacked any reason-
able expectation of privacy in his clothes or DNA after they
were lawfully seized by police.24 In Edwards, the defendant
was arrested and charged with an attempted break-in at
approximately 11:00 p.m., taken to the local jail and placed
in a cell. 415 U.S. at 801. Investigation at the scene revealed
that the attempted entry had been made through a wooden
window and that paint chips had been left on the window sill
and wire mesh. Id. at 801-02. The next morning (approxi-
mately ten hours after his arrest), Edwards was given a
change of clothing and his clothing was then taken from him
and held as evidence. Id. at 802. Examination of the clothing
revealed paint chips matching the samples taken from the
window. Id. The evidence of the matching paint chips was
later introduced at trial, over Edwards’ objection. Id. The
Sixth Circuit reversed, finding the seizure of the clothing, car-
ried out after "the mechanics of [Edwards’] arrest" had been
completed, violated the Fourth Amendment. Id.
   24
      The government also relies on United States v. Gargotto, 476 F.2d
1009 (6th Cir. 1973) and Wallace v. State, 816 A.2d 883 (Md. 2003). In
Gargotto, the Sixth Circuit held that a defendant’s records seized in a state
investigation could be given to federal authorities without a separate
search warrant, and used as evidence in an unrelated federal case. 476
F.2d at 1014. Similarly, Wallace affirmed the warrantless search and
visual inspection of the defendant’s clothing in conjunction with a murder
charge, where the clothing had been initially seized during an inventory
search upon his arrest for drug charges, because the defendant had no rea-
sonable expectation of privacy in that clothing. 816 A.2d at 897, 901. The
district court considered Wallace and other similar cases, but found them
all distinguishable on the grounds that the evidence in the other cases law-
fully entered police custody pursuant to a defendant’s arrest or was seized
pursuant to a warrant supported by probable cause. Davis, 657 F. Supp.
2d at 646. By contrast, Davis’ pants with the bloodstain were in lawful
police custody as evidence of a crime in which he was the reported victim.
Id. at 647.
                     UNITED STATES v. DAVIS                     27
   The Supreme Court reversed the Sixth Circuit, holding that
the warrantless seizure of the clothing was constitutional. The
Supreme Court first noted that warrantless searches are per-
mitted incident to custodial arrests, and that they can legally
be conducted later when the accused arrives at the place of
detention. Id. at 802-03. "Nor is there any doubt that clothing
or other belongings may be seized upon arrival of the accused
at the place of detention and later subjected to laboratory anal-
ysis or that the test results are admissible at trial." Id. at 803-
04.

   The government reads Edwards to stand for the proposition
that once the police have lawful custody of evidence, like
Davis’ clothing here, further scientific examination conducted
on it by that particular police department or by any other law
enforcement body does not first require that a search warrant
be obtained. (See Appellee’s Br. 46.) As a result, the govern-
ment argues, Davis did not have a reasonable expectation of
privacy in the DNA contained in his clothing because it had
been lawfully seized by the HCPD. The government accord-
ingly contends that the PGCPD did not violate the Fourth
Amendment when the PGCPD later obtained Davis’ clothing
and extracted the DNA at issue.

  The Court in Edwards, however, did not adopt the categori-
cal rule advanced by the government:

    In upholding this search and seizure, we do not con-
    clude that the Warrant Clause of the Fourth Amend-
    ment is never applicable to postarrest seizures of the
    effects of an arrestee. But we do think that the Court
    of Appeals for the First Circuit captured the essence
    of situations like this when it said in United States
    v. DeLeo, 422 F.2d 487, 493 (1970) (footnote omit-
    ted): "While the legal arrest of a person should not
    destroy the privacy of his premises, it does—for at
    least a reasonable time and to a reasonable
    extent—take his own privacy out of the realm of
28                   UNITED STATES v. DAVIS
     protection from police interest in weapons, means of
     escape, and evidence."
415 U.S. at 808-09 (footnote omitted and emphasis added); id.
at 808 n.9 ("Holding the Warrant Clause inapplicable in the
circumstances present here does not leave law enforcement
officials subject to no restraints. This type of police conduct
must still be tested by the Fourth Amendment’s general pro-
scription against unreasonable searches and seizures.") (inter-
nal quotation marks and alteration omitted).

   In Edwards, the class of person whose item was seized, an
arrestee, and the type of item seized, evidence, were material
considerations in the Court’s analysis. Further, Edwards rec-
ognized that even an arrestee, who has a diminished expecta-
tion of privacy, does not forfeit forever all privacy interests in
his effects. Therefore, the Edwards decision itself does not
support the government’s broad categorical assertion that any
item in the lawful custody of law enforcement can be sub-
jected to laboratory analysis at any later time and for any pur-
pose related to law enforcement.

   Moreover, because the analysis of biological samples, such
as those derived from blood, urine, or other bodily fluids, can
reveal "physiological data" and a "host of private medical
facts," such analyses may "intrude[ ] upon expectations of pri-
vacy that society has long recognized as reasonable." Skinner,
489 U.S. at 616-17. Therefore, such analyses often qualify as
a search under the Fourth Amendment. Id. at 618 (concluding
that "the collection and subsequent analysis of the requisite
biological [blood and urine] samples must be deemed Fourth
Amendment searches"). Similarly, an analysis required to
obtain a DNA profile, like the chemical analysis of blood and
urine at issue in Skinner, generally qualifies as a search,
because an individual retains a legitimate expectation of pri-
vacy in the information obtained from the testing. See, e.g.,
United States v. Mitchell, 652 F.3d 387, 407 (3d Cir. 2011)
(en banc) (after discussing the Fourth Amendment search that
                   UNITED STATES v. DAVIS                   29
occurs when a DNA sample is collected directly from a per-
son’s body, discussing separately "[t]he second ‘search’ at
issue," which was, "of course, the processing of the DNA
sample and creation of the DNA profile for CODIS. This
search also has the potential to infringe upon privacy inter-
ests.").

   By contrast, in Edwards, the analysis at issue examined
paint chips found in the defendant’s clothing, which did not
implicate the privacy concerns inherent in the use of physio-
logical and medical information obtained from DNA analysis
that was addressed in Skinner. See Edwards, 415 U.S. at 801-
02. Thus, in the present case, while Davis may not have had
any expectation of privacy in the outward appearance of the
clothing once it was in police custody, we nevertheless must
consider the type of analysis conducted on that clothing to
determine whether Davis retained a reasonable expectation of
privacy in his DNA on the clothing, or in the DNA profile
obtained from it.

   The district court concluded that Edwards is inapplicable
here because, unlike the defendant’s clothing in Edwards,
Davis’ clothing was not seized pursuant to his arrest on the
drug charges, but was seized before his arrest when his status
was that of a reported crime victim. As noted by the district
court, to allow the testing and retention of DNA profiles from
any evidence lawfully obtained by police could expose a vic-
tim of a crime whose blood, or other material from which
DNA could be obtained, to having his or her DNA extracted
and retained indefinitely in a law enforcement database. The
district court reasoned:

    Taken to its logical extreme, the application of
    Edwards and its progeny to the instant case would
    mean that any citizen whose blood finds its way into
    lawful police custody as a result of victimization
    (e.g., child abuse, sexual assault and domestic vio-
    lence victims, etc.), would then lose any expectation
30                  UNITED STATES v. DAVIS
     of privacy in the DNA markers in that blood, which
     could be used against him or her at a later date with-
     out the constitutional safeguard that a warrant sup-
     ported by probable cause first be issued.

Id. at 647. It was on this basis, the distinction between the
DNA of a victim and an arrestee, that the district court found
Edwards inapplicable.

   Although we are not faced here with the full range of
potential problems identified by the district court, we agree
with the district court that a person who is solely a crime vic-
tim does not lose all reasonable expectation of privacy in his
or her DNA material simply because it has come into the law-
ful possession of the police. And, although Davis later was
arrested, because the police seized his clothing when he was
solely a crime victim, we conclude that his later arrest does
not eradicate his expectation of privacy in his DNA material.

   Our conclusion that Davis’ status as a victim materially dis-
tinguishes the present case from Edwards is supported by our
precedent and by decisions of our sister circuits. These deci-
sions, in addressing whether, and under what circumstances,
the Constitution allows the collection of DNA samples, uni-
formly recognize that persons who have not been arrested
have a greater privacy interest in their DNA than would per-
sons who have been arrested, such as the arrestee in Edwards.

   First, our decision in Jones v. Murray, 962 F.2d 302 (4th
Cir. 1992), is instructive. There, we rejected a Fourth Amend-
ment challenge to a Virginia law that required convicted fel-
ons in custody to submit blood samples for DNA analysis. We
concluded that the identification of a person arrested upon
probable cause "becomes a matter of legitimate state interest
and he can hardly claim privacy in it." Id. at 306. Addition-
ally, we recognized that "we do not accept even [a] small
level of intrusion, [such as fingerprinting] for free persons
without Fourth Amendment constraint." Id. at 306-07 (citing
                    UNITED STATES v. DAVIS                   31
Davis v. Mississippi, 394 U.S. 721, 727 (1969)). Thus, we
emphasized that a court’s constitutional analysis may differ
depending on whether the person is an arrestee or a "free per-
son."

   Our sister circuits, in upholding DNA collection statutes
against Fourth Amendment challenges, likewise have recog-
nized that the status of an individual whose DNA is sought is
material to the issue whether he had a reasonable expectation
of privacy in that DNA. In Mitchell, for example, the Third
Circuit sitting en banc upheld the suspicionless collection of
DNA samples from arrestees principally on the basis that the
fingerprinting of arrestees did not violate the Fourth Amend-
ment. 652 F.3d at 411 (citing Hayes v. Florida, 470 U.S. 811,
813-18 (1985) and Davis, 394 U.S. at 727); see also Mitchell,
652 F.3d at 402 & n.13 (collecting authority and noting that
"[e]very federal circuit court to have considered [the federal
DNA Act and its state law analogues] as applied to an indi-
vidual who has been convicted and is either incarcerated or on
probation, parole, or supervised release has upheld the consti-
tutionality of the challenged statute"). Additionally, in United
States v. Kincade, 379 F.3d 813 (9th Cir. 2004) (en banc), a
plurality of the Ninth Circuit held that the federal DNA act
requiring the collection of DNA samples from convicted fel-
ons was constitutional. See 379 F.3d at 835-36 (O’Scannlain,
J., plurality opinion) (noting "the obvious and significant dis-
tinction between the DNA profiling of law-abiding citizens
who are passing through some transient status (e.g., new-
borns, students, passengers in a car or on a plane) and law-
fully adjudicated criminals whose proven conduct
substantially heightens the government’s interest in monitor-
ing them and quite properly carries lasting consequences that
simply do not attach from the simple fact of having been born,
or going to public school, or riding in a car"); see also Green
v. Berge, 354 F.3d 675, 678-79 (7th Cir. 2004) (rejecting
Fourth Amendment challenge to law requiring DNA samples
from felons and contrasting felons from persons not otherwise
in custody); id. at 679-81 (Easterbrook, J., concurring) (con-
32                  UNITED STATES v. DAVIS
stitutional challenges to DNA–collection statutes differ
depending on the status of the person whose DNA is being
collected, and noting that "[t]his appeal does not present the
question whether DNA could be collected forcibly from the
general population").

   Unlike the cases cited immediately above, however, which
concerned parolees, persons on supervised release, convicted
felons, or arrestees, the HCPD had possession of Davis’ DNA
because he was the victim of a crime. Thus, the above cases
inferentially provide support for Davis’ position, because they
all distinguish an arrestee or one convicted of a crime from
members of the general public at large.

   These cases, however, do not directly answer the question
before us, because they involved challenges to the collection
of DNA samples, and not, as here, a challenge to the extrac-
tion of DNA or retention of a DNA profile when the police
already had lawful possession of the DNA sample. And, for
the same reason, these cases do not eliminate any consider-
ation of Edwards in circumstances like these. But see United
States v. Weikert, 504 F.3d 1, 16-17 (1st Cir. 2007) (suggest-
ing that "it may be time to reexamine the proposition that an
individual no longer has any expectation of privacy in infor-
mation seized by the government so long as the government
has obtained that information lawfully. . . . In short, there may
be a persuasive argument on different facts that an individual
retains an expectation of privacy in the future uses of her
DNA profile").

   Nevertheless, we are persuaded by the Supreme Court’s
analysis in Skinner, as applied in Mitchell and other cases in
the context of DNA, that the extraction of DNA and the cre-
ation of a DNA profile result in a sufficiently separate inva-
sion of privacy that such acts must be considered a separate
search under the Fourth Amendment even when there is no
issue concerning the collection of the DNA sample. See
Mitchell, 652 F.3d at 407 (citing United States v. Sczubelek,
                    UNITED STATES v. DAVIS                   33
402 F.3d 175, 182 (3d Cir. 2005) (citing Skinner, 489 U.S. at
616)).

   Based on the foregoing, we conclude that the holding in
Edwards does not give a law enforcement agency carte
blanche to perform DNA extraction and analysis derived from
clothing lawfully obtained from the victim of a crime in rela-
tion to the investigation of other crimes. Instead, a victim
retains a privacy interest in his or her DNA material, even if
it is lawfully in police custody. Therefore, we conclude that
the extraction of Davis’ DNA sample from his clothing and
the creation of his DNA profile constituted a search for Fourth
Amendment purposes.

   We turn to consider whether a separate search occurred
when the PGCPD retained Davis’ DNA profile in the local
CODIS database after the profile did not implicate him in the
Neal murder. Our sister circuits do not appear to be uniformly
settled on the question whether such entry of a DNA profile
into this type of database is a search entitled to Fourth
Amendment protection. Compare, e.g., Boroian v. Mueller,
616 F.3d 60, 67-68 (1st Cir. 2010) (concluding that the reten-
tion and later matching of a lawfully obtained DNA profile is
not a search for Fourth Amendment purposes and collecting
authority for the same) with United States v. Amerson, 483
F.3d 73, 85 (2d Cir. 2007) (in addition to the collection of the
DNA sample from a probationer, determining that "[t]here is
. . . a second and potentially much more serious invasion of
privacy occasioned by the DNA Act" because the "analysis
and maintenance of [offenders’] information in CODIS . . . is,
in itself, a significant intrusion") (citation omitted) and Kin-
cade, 379 F.3d at 841-42 (en banc) (Gould, J., concurring)
(suggesting the retention of a lawfully obtained DNA profile
once a person has "fully paid his or her debt to society" and
"left the penal system" would implicate the person’s privacy
interest).
34                      UNITED STATES v. DAVIS
   These differing conclusions illustrate the fact that at least
some courts have concluded that once a DNA profile has been
lawfully obtained and entered into CODIS, the retention of
that profile and "periodic matching of the profile against other
profiles in CODIS for the purpose of identification[,]" is not
a search because it does not intrude upon an offender’s legiti-
mate expectation of privacy. Boroian, 616 F.3d at 67-68 (so
holding and citing other authority for the same).25 Other
courts, at least in principle, have left open the possibility that
an unrelated examination after DNA retention could be a sep-
arate search for Fourth Amendment purposes. See, e.g., Amer-
son, 483 F.3d at 85 n.12.

   We need not choose among these competing principles in
this case because, as discussed in the next section, we con-
clude that the extraction and initial testing of Davis’ profile
was an unreasonable Fourth Amendment search. Accordingly,
for purposes of this opinion, we will assume, without decid-
ing, that Davis had a continuing right of privacy in his DNA
profile, and that a search occurred in the retention of that pro-
file. We now turn to consider the issue whether the two
searches were reasonable.
  25
     The Boroian court relies on Amerson as a case supporting this princi-
ple. 616 F.3d at 68. However, a careful reading of Amerson reflects that
the Second Circuit found a reasonable expectation of privacy in the reten-
tion of a DNA profile in CODIS, and periodic matching of the profile, see
483 F.3d at 85 n.12, 86, but ultimately concluded that the search was justi-
fied under the special needs test. Id. at 86-87 (upholding the federal DNA
Act against Fourth Amendment challenges and "acknowledg[ing] that the
DNA profile of appellants will be stored in CODIS, and potentially used
to identify them, long after their status as probationers—and the reduced
expectation of privacy that such a status involves—has ended," but con-
cluding that fact did not "change[ ] the ultimate analysis.")
                        UNITED STATES v. DAVIS                            35
                                     3.

 Whether the Searches Were Reasonable Under the Fourth
                      Amendment?

   As noted above, not every warrantless search violates the
Fourth Amendment. Instead, a Fourth Amendment violation
occurs when a warrantless search is unreasonable. See Skin-
ner, 489 U.S. at 619. Courts have employed several different
approaches in assessing reasonableness.26 With regard to
searches in which there is an absence of individualized suspi-
cion, the "general Fourth Amendment approach" is to "exam-
ine the totality of the circumstances" to determine whether a
search is reasonable. Samson v. California, 547 U.S. 843, 848
(2006). Under this approach, the reasonableness of a search
"is determined by assessing, on the one hand, the degree to
which it intrudes upon an individual’s privacy and, on the
other, the degree to which it is needed for the promotion of
legitimate governmental interests." Id. (citation and internal
quotation marks omitted).
  26
     Even in cases where a person is subject to some type of criminal
charge or restraint, there are varying viewpoints regarding the proper
approach and its application. In the Ninth Circuit’s Kincade case, which
was heard en banc, a five-member plurality voted to uphold the federal
DNA Act against a Fourth Amendment challenge and employed a totality
of the circumstances test. 379 F.3d at 832 (en banc) (O’Scannlain, J., plu-
rality opinion). Judge Gould, concurring in the result, voted to uphold the
Act, but would have applied the "special needs" analysis. Id. at 840
(Gould, J., concurring). Five dissenting judges would have found a Fourth
Amendment violation, but would have employed different approaches. See
id. at 842-76 (dissenting opinions); see also id. at 830-31 (O’Scannlain, J.,
plurality opinion) (collecting authority and comparing cases which have
applied a special needs test in the context of DNA profile collection and
cases which have applied a "totality of the circumstances" balancing test);
Mitchell, 652 F.3d at 403 n.15 (noting that only the Second and Seventh
Circuits have consistently held that the special needs test should apply in
addressing the constitutionality of a DNA indexing statute and concluding
that the totality of the circumstances is the proper test).
36                  UNITED STATES v. DAVIS
   For example, in United States v. Knights, 534 U.S. 112
(2001), the Supreme Court applied the totality of the circum-
stances approach in upholding the search of a probationer’s
apartment based on the presence of "reasonable suspicion,"
but in the absence of probable cause. Id. at 118, 121. Simi-
larly, in Samson, the Court upheld a suspicionless search of
a parolee applying the same approach. 547 U.S. at 846.

   Courts also have applied a "special needs" analysis in cer-
tain circumstances to uphold contested searches. See Griffin
v. Wisconsin, 483 U.S. 868 (1987); Kincade, 379 F.3d at 823-
832 (en banc) (O’Scannlain, J., plurality opinion) (describing
development of the special needs doctrine and various
Supreme Court cases utilizing it). The special needs doctrine
allows warrantless searches "where a Fourth Amendment
intrusion serves special governmental needs, beyond the nor-
mal need for law enforcement" and "when balancing the indi-
vidual’s privacy expectations against the government’s
interests leads to the determination that it is ‘impractical to
require a warrant or some level of individualized suspicion in
the particular context.’" United States v. Rendon, 607 F.3d
982, 989 (4th Cir. 2010) (quoting Von Raab, 489 U.S. at 665-
66) (emphasis in Rendon)).

   The district court found here that the special needs doctrine
was inapplicable, because "the governmental interest in this
case cannot be characterized as anything other than an ordi-
nary interest in law enforcement." Davis, 657 F. Supp. 2d at
651. Thus, the district court employed the totality of the cir-
cumstances test. Applying that test, the district court found
the extraction of Davis’ DNA in conjunction with the Neal
murder investigation was "reasonable." Id. at 654.

   On appeal, Davis argues that the totality of the circum-
stances test is not applicable, because it applies only when a
person being searched has "substantially diminished privacy
rights." (Appellant’s Br. 53.) Instead, Davis argues that noth-
ing less than a warrant and probable cause would have
                        UNITED STATES v. DAVIS                          37
allowed the testing and retention of his DNA profile. Davis
further argues that, even if the totality of the circumstances
test were applicable, the district court applied the test incor-
rectly. The government also argues that the district court erred
in applying the totality of the circumstances test because, in
the government’s view, Edwards resolves the issue against
Davis.27

   We begin this part of our analysis by restating our conclu-
sion that the holding in Edwards is not dispositive of the mat-
ter under the unique facts before us, and that Davis retained
a reasonable expectation of privacy in his DNA profile. We
also consider as part of our analysis the fact that Davis’
expectation of privacy may have been diminished to some
degree because Davis knew that the police had retained his
clothing, yet had taken no action to retrieve his personal
effects following his release. Thus, we analyze the reason-
ableness of the searches here under the "totality of the circum-
stances test."28 Our employment of this test is consistent with
the decisions of most of our sister circuits, which have applied
the test in cases where there was a diminished expectation of
privacy. See Mitchell, 652 F.3d at 403 n.15 (noting that only
the Second and Seventh Circuits have consistently held that
the "special needs" test should apply instead of the totality of
the circumstances test in addressing the constitutionality of a
DNA indexing statute).
  27
      In an alternative argument as to why the retention of Davis’ DNA pro-
file does not constitute a separate search, the government contends that
once the district court had determined there was no Fourth Amendment
violation in the extraction and testing of Davis’ DNA from his clothing as
part of the Neal investigation, Davis no longer had any expectation of pri-
vacy in the DNA profile. (Appellee’s Br. at 50-51 (citing Johnson v.
Quander, 440 F.3d 489, 498-99 (D.C. Cir. 2006) and state court opin-
ions).)
   28
      Neither party argues for the application of the "special needs" test
here. We also conclude it should not apply here because it applies in con-
texts "beyond the normal need for law enforcement," Rendon, 607 F.3d at
989, and only normal law enforcement interests are involved here.
38                  UNITED STATES v. DAVIS
   Applying the totality of the circumstances test here requires
us to "assess[ ], on the one hand, the degree to which [the
search] intrudes upon [Davis’] privacy, and, on the other, the
degree to which it is needed for the promotion of legitimate
governmental interests." Knights, 534 U.S. at 119. When con-
sidering the magnitude of the intrusion upon Davis’ privacy,
we think it very significant that these DNA searches were
conducted in 2004, at a time when Davis was a free citizen
and had never been convicted of a felony. The PGCPD
extracted Davis’ DNA from his clothing, created Davis’ DNA
profile, and checked that profile against evidence on the
CODIS database, all while Davis was a free citizen who
retained a reasonable privacy interest in his DNA sample and
DNA profile, as we have discussed. However, his privacy
interest was diminished to a degree by the fact that he knew
that the police had retained his bloody clothing, and yet did
nothing to retrieve the clothing or otherwise claim ownership
in it.

   In contrast to many DNA privacy cases, the privacy interest
in Davis’ bodily integrity was not implicated when police
obtained the DNA sample, because it was taken from his
clothing, rather than from his person. This too is a factor that
we must consider under the totality of the circumstances. See
e.g., Mitchell, 652 F.3d at 404 (weighing the "minimal" intru-
sion of privacy caused by DNA sample collection by blood
test); Jones, 962 F.2d at 307 (weighing "minor intrusion"
caused by DNA sample collection by blood test).

   We next turn to consider the government’s interest in con-
ducting the search. The police, of course, have a strong and
important interest in apprehending and prosecuting those who
have committed violent crimes, like the Neal murder and the
murder of Schwindler in this case. The government also has
a legitimate interest in entering and maintaining information
in CODIS and in increasing the number of entries in CODIS
to improve its efficacy as a crime-solving tool. See Haskell v.
Harris, 669 F.3d 1049, 1062 (9th Cir. 2012), reh’g en banc
                    UNITED STATES v. DAVIS                    39
granted, 2012 WL 3038593 (July 25, 2012) (upholding Cali-
fornia law requiring police to collect DNA samples from all
adult felony arrestees and citing the government’s four "key
interests": "identifying arrestees, solving past crimes, prevent-
ing future crimes, and exonerating the innocent").

   In balancing these competing interests to determine the rea-
sonableness of the searches at issue, we are guided by the
weighty reasons underlying the warrant requirement: to allow
a detached judicial officer to decide "[w]hen the right of pri-
vacy must reasonably yield to the right of search," and not "a
policeman or Government enforcement agent." Johnson v.
United States, 333 U.S. 10, 13-14 (1948) (quoted in Davis,
657 F. Supp. 2d at 653.) The right protected is "a right of per-
sonal security against arbitrary intrusions by official power."
Coolidge v. New Hampshire, 403 U.S. 443, 455 (1971). The
importance of the judge or magistrate in the process is why
the exceptions to the warrant requirement are "jealously and
carefully drawn." Id.

   The potential for arbitrary intrusions of one’s privacy from
warrantless searches in cases involving felons, parolees, or
arrestees is mitigated by the fact that officials are required to
collect from everyone in that certain group of persons. They
cannot selectively choose which persons within a particular
group must submit a DNA sample. See, e.g., Mitchell, 652
F.3d at 415 (the search is further rendered reasonable because
"there is no room for law enforcement officials to exercise (or
abuse) discretion by deciding whether or not to collect a DNA
sample"); Amerson, 483 F.3d at 82 ("[T]he programmatic
nature of the 2004 DNA Act—all felons are required to sub-
mit DNA samples, and the uses of those samples are strictly
circumscribed—leaves no discretion for law enforcement per-
sonnel to decide whether to force an individual to submit to
a taking of a DNA sample or how to use the information col-
lected. This lack of discretion removes a significant reason for
warrants—to provide a check on the arbitrary use of govern-
ment power. See Skinner, 489 U.S. at 621-22.").
40                      UNITED STATES v. DAVIS
   In this case, by contrast, Davis’ DNA was specifically
sought as a result of police suspicions that he was involved in
the Neal murder, and based on some quantum of proof
amounting to less than probable cause. Indeed, the parties’
briefs and the record before us are devoid of any factual basis
for concluding that Davis was involved in the Neal murder.
Thus, the precise concern that the warrant requirement was
designed to alleviate is plainly before us here. That fact alone
severely diminishes the reasonableness of the search. Thus,
our comparison of the respective interests leads us to con-
clude that the government’s extraction of Davis’ DNA sample
from his clothing and creation of his DNA profile for testing
in the Neal murder investigation constituted unreasonable
searches under the Fourth Amendment.

   Lastly, we assume, without deciding, that the entry and
retention of Davis’ profile into the CODIS database under
these circumstances was also unreasonable under the Fourth
Amendment, because the police only had Davis’ DNA profile
as a result of a Fourth Amendment violation resulting from
the extraction and testing of his DNA profile against the DNA
in the Neal investigation.

  The conclusion that Fourth Amendment violations occurred
does not end our inquiry, however. Instead, as we discuss
next, we conclude that the exclusionary rule should not be
applied to remedy these violations.29
  29
     Subsequent to briefing and argument in this case, the Maryland Court
of Appeals upheld an as-applied constitutional challenge to a portion of
the Maryland DNA Collection Act (enacted several years after the events
in the case at bar) that authorizes the warrantless collection and uploading
of certain arrestees’ DNA into the Maryland DNA database. See King v.
State, 42 A.3d 549 (Md. 2012). (The mandate in King, however, has been
stayed pending the Supreme Court’s ruling on the state’s petition for cer-
tiorari. See, Maryland v. King, ___ S. Ct. ___, 2012 WL 3064878 (July
20, 2012)). The King court, as we have, utilized a "totality of the circum-
stances" test to determine whether the search at issue was reasonable.
                         UNITED STATES v. DAVIS                            41
                                    IV.

The "Good Faith" Exception to the Remedy of Suppression

   Having determined that there was a Fourth Amendment
violation in the extraction and testing of Davis’ DNA profile,
and having assumed, but not decided, there was a second vio-
lation in the retention of his profile, we address whether sup-
pression is the proper remedy. Leon, 468 U.S. at 906
("Whether the exclusionary sanction is appropriately imposed
in a particular case . . . is an issue separate from the question
whether the Fourth Amendment rights of the party seeking to
invoke the rule were violated by police conduct.") (citation
and internal quotation marks omitted). As noted, the district
court concluded that suppression was not warranted because
the "good faith" exception to the exclusionary rule was appli-
cable. For the reasons discussed below, we agree.

   The Supreme Court articulated the "good faith" exception
to the exclusionary rule in Leon, 468 U.S. at 920. In that case,
the Court refused to apply the exclusionary rule where police

   We note, however, that the ultimate conclusion of the King Court does
not alter our analysis. First, the case is factually distinguishable. Not only
did it involve a portion of Maryland’s DNA statute not in effect at the time
of events in the case at bar, but it involved the taking of a DNA swab from
an arrestee, rather than the creation of a DNA profile from a victim’s DNA
sample already lawfully in police possession. Second—and significant-
ly—the King Court did not address at all the application of the good faith
exception, nor is there any indication in the opinion that it was asked to
do so.
   Since the question is not before us, we express no opinion on the King
Court’s conclusion, although we note that it is contrary to decisions by the
Third and Ninth Circuits. See, e.g, supra at 31-32, 38-39 (citing Haskell
v. Harris, 669 F.3d 1049, 1062 (9th Cir. 2012), reh’g en banc granted,
2012 WL 3038593 (July 25, 2012) and United States v. Mitchell, 652 F.3d
387, 407 (3d Cir. 2011) (en banc), both of which upheld statutes requiring
the collection of DNA from arrestees).
42                  UNITED STATES v. DAVIS
properly executed a search warrant, but it was later deter-
mined the issuing magistrate had erred as the warrant lacked
probable cause. Id. at 922. The Supreme Court has also
applied the "good faith" exception to warrantless administra-
tive searches performed in good-faith reliance on a statute
later declared unconstitutional, Illinois v. Krull, 480 U.S. 340
(1987), and to an arrest by police who reasonably relied on
erroneous information, entered by a court employee into a
court database, that an arrest warrant was outstanding, Ari-
zona v. Evans, 514 U.S. 1, 14 (1995).

   The Supreme Court’s recent decisions applying the excep-
tion have broadened its application, and lead us to conclude
that the Fourth Amendment violations here should not result
in the application of the exclusionary rule. See Herring, 555
U.S. at 135; Davis v. United States, ___ U.S. ___, 131 S. Ct.
2419 (2011).

   In both Herring, and Davis, the Supreme Court emphasized
the crucial role that deterrence plays in determining whether
to apply the exclusionary rule. Specifically, "the benefits of
deterrence must outweigh the costs." Herring, 555 U.S. at 141
(citing Leon, 468 U.S. at 910 (1984)). That is, courts must
weigh the deterrent effect of applying the rule against the cost
to society. The "principal cost of applying the rule is, of
course, letting guilty and possibly dangerous defendants go
free—something that ‘offends basic concepts of the criminal
justice system.’" Id. at 141 (quoting Leon, 468 U.S. at 908).

   In determining the deterrent effect of applying the rule, the
Herring Court explained that the deterrent effect is higher
where law enforcement conduct is more culpable. Thus, "‘an
assessment of the flagrancy of the police misconduct consti-
tutes an important step in the calculus’ of applying the exclu-
sionary rule." Id. at 143 (quoting Leon, 468 U.S. at 911).

  The Herring Court explained that the rule should not be
applied where excluding the evidence would have little deter-
                     UNITED STATES v. DAVIS                    43
rent effect on future constitutional violations by law enforce-
ment officers, and the cost to society of such a rule is high.
Id. at 147-148 (concluding that "when police mistakes are the
result of negligence such as that described here, rather than
systemic error or reckless disregard of constitutional require-
ments, any marginal deterrence does not ‘pay its way’" and
the exclusionary rule should not be applied).

   In Herring, the mistake made by police was that a police
department in Dale County, Alabama told the neighboring
Coffee County police that the defendant had an outstanding
arrest warrant in Dale County. Id. at 137-38. In fact, the Dale
County arrest warrant had been recalled five months earlier,
but had never been deleted from the electronic database. Id.
at 138. After being given the incorrect information that the
warrant was outstanding, a Coffee County police officer
detained Herring, and found drugs and a gun on his person.
Id. Herring sought to exclude the evidence seized from his
person. Id. at 137.

   The majority distinguished the negligent conduct involved
in Herring from earlier cases where the good faith exception
did not apply, calling the error before it the "result of isolated
negligence attenuated from the arrest." Id. at 137.

   More recently, the Supreme Court followed the Herring
analysis in Davis, 131 S. Ct. 2419, where the Court consid-
ered "whether to apply [the exclusionary rule] when the police
conduct a search in compliance with binding precedent that is
later overruled." Id. at 2423. The Court ruled that the exclu-
sionary rule should not be applied in those circumstances,
"[b]ecause suppression would do nothing to deter police mis-
conduct . . . and because it would come at a high cost to both
the truth and the public safety." Id. In so ruling, the Court
again expounded on the balancing test that courts must apply
after finding a Fourth Amendment violation: "For exclusion
to be appropriate, the deterrence benefits of suppression must
outweigh its heavy costs." Id. at 2427 (citing Herring, 555
44                  UNITED STATES v. DAVIS
U.S. at 141, and Leon, 468 U.S. at 910). Justice Alito, writing
for the Court, elaborated:

     The basic insight of the Leon line of cases is that the
     deterrence benefits of exclusion vary with the culpa-
     bility of the law enforcement conduct at issue. When
     the police exhibit deliberate, reckless, or grossly
     negligent disregard for Fourth Amendment rights,
     the deterrent value of exclusion is strong and tends
     to outweigh the resulting costs. But when the police
     act with an objectively reasonable good-faith belief
     that their conduct is lawful, or when their conduct
     involves only simple, isolated negligence, the deter-
     rence rationale loses much of its force and exclusion
     cannot pay its way.

Davis, 131 S. Ct. at 2427-28 (internal citations, quotation
marks and brackets omitted).

   The Davis Court also reviewed the line of "good faith
exception" cases, starting with Leon, concluding that "in 27
years of practice under Leon’s good-faith exception, we have
‘never applied’ the exclusionary rule to suppress evidence
obtained as a result of nonculpable, innocent police conduct."
Id. at 2429 (quoting Herring, 555 U.S. at 144.)

  Indeed, the Davis Court focused on the issue of culpability
as the decisive factor in the case before it:

     Under our exclusionary-rule precedents, this
     acknowledged absence of police culpability dooms
     Davis’ claim. Police practices trigger the harsh sanc-
     tion of exclusion only when they are deliberate
     enough to yield "meaningfu[l]" deterrence, and cul-
     pable enough to be "worth the price paid by the jus-
     tice system." Herring, 555 U.S. at 144. The conduct
     of the officers here was neither of these things. The
     officers who conducted the search did not violate
                     UNITED STATES v. DAVIS                    45
    Davis’s Fourth Amendment rights deliberately, reck-
    lessly, or with gross negligence. See ibid. Nor does
    this case involve any "recurring or systemic negli-
    gence" on the part of law enforcement. Ibid.

Davis, 131 S. Ct. at 2428.

   In order to properly apply Leon, Herring, and Davis here,
we must focus on the culpability of the actors who committed
the violations. The government mistakenly argues that we
should focus on the conduct and "good faith" of PGCPD
Detective Blazer, who, based on the cold hit, obtained the
warrant for Davis’ known DNA. It is true that nothing in the
record suggests that Detective Blazer engaged in any culpa-
ble, or even negligent, conduct. He relied in good faith on the
cold hit obtained and followed proper procedures in getting a
search warrant based on it. There is nothing to suggest that his
conduct was improper or that he had any obligation to look
behind the cold hit match to see if there was some earlier con-
stitutional violation.

   But the deterrent effect of the exclusionary rule must be
judged at the point of the constitutional violation, and the cul-
pability of the actors involved then. The pertinent inquiry is
whether we apply the exclusionary rule to keep similar viola-
tions from happening again; here, to prevent and deter the
warrantless extraction of a victim’s DNA from materials law-
fully in police custody when he later becomes a suspect and
then to deter that DNA profile from being retained. Thus, we
look at the culpability of the police officers involved in those
decisions, not at Detective Blazer.

   As to the first violation, the extraction and testing of Davis’
DNA in connection with the Neal murder, we find nothing in
the conduct of the PGCPD officers that would warrant exclu-
sion. As an initial matter, the PGCPD officers had no reason
to question that Davis’ blood was lawfully within HCPD cus-
46                   UNITED STATES v. DAVIS
tody and indeed, we have concluded that the clothing was
properly in police custody.

   Although we do not have detailed testimony before us as to
the subjective motivations of the PGCPD officers who
obtained the clothing and requested it be tested, the unique
facts of this case reflect, at most, isolated negligence. What
the officers did here was to obtain clothing that was lawfully
in police custody and to test it for evidence. Significantly, the
only reason they knew of the clothing’s existence was
because of Davis’ arrest on drug charges when he left the
hospital in Howard County. Had the clothing been obtained
initially because of his arrest (like the other items on the prop-
erty form), Edwards and Wallace v. State, 816 A.2d 883 (Md.
2003), a Maryland Court of Appeals decision applying
Edwards, likely would have permitted the testing. Thus, attri-
buting culpability to the officers at this stage would be based
on either: (1) their failure to learn, or recognize, that the cloth-
ing was in police custody because Davis was a victim, rather
than an arrestee; or (2) assuming they did know the clothing
had been seized from a crime victim, their failure to recognize
that Davis’ dual status as victim and arrestee might change the
legal analysis set forth in Edwards and Wallace. This is sim-
ply not the type of "flagrant," or "intentional . . . patently
unconstitutional" conduct that warrants the application of the
exclusionary rule. See Herring, 555 U.S. at 143-44. The con-
duct of PGCPD officers, in testing the blood contained on
otherwise lawfully-seized clothing, does not constitute the
type of "deliberate, reckless or grossly negligent" conduct that
warrants exclusion. See id. at 144. As the Herring Court
explained, "[a]n error that arises from nonrecurring and atten-
uated negligence is thus far removed from the core concerns
that led us to adopt the rule in the first place." Id.

  The dissent’s mantra of "deliberate and intentional" police
conduct at each step in the factual scenarios here, see post at
93, does not alter the facts as we have set them forth or the
proper analysis to be applied to them. To be sure, the police
                       UNITED STATES v. DAVIS                          47
took the steps that they did deliberately and intentionally in
the sense that their actions were not accidental. But for the
reasons we explain, one could insert "innocently" or "without
knowledge of any constitutional violation," before each of
those actions.

   Likewise, as to any violation that occurred when the analyst
entered Davis’ DNA profile into the database after he was not
a match in the Neal murder investigation, the record simply
does not disclose anything that suggests that this action was
anything other than an isolated, negligent incident at best.
There is nothing, first of all, to show that the analyst here
knew or should have known entering the data would violate
the Fourth Amendment. Indeed, the many court decisions
(including this Court’s decision in Jones), that have consid-
ered challenges to the use of DNA evidence have uniformly
upheld statutes and other laws allowing the collection and
testing of DNA evidence.

   Additionally, while the paperwork accompanying Davis’
clothing indicated that it came from a victim’s clothing (J.A.
164, Supp. J.A. 76), it is not at all clear that the analyst actu-
ally knew anything other than that the evidence came from a
"suspect in a shooting." (Supp. J.A. 93.) Similar to Leon and
Herring, where officers relied on records from others in law
enforcement, the PGCPD officers were relying on the fact that
the HCPD had lawfully obtained the evidence. Indeed, while
we rejected the government’s broad construction of Edwards
based on the fact that Davis was a victim when police seized
his clothing, courts have repeatedly held, in broad terms, that
evidence lawfully seized by one police agency may be given
to another, even for a different purpose and even for addi-
tional testing.30
  30
    See, e.g., Wallace, 816 A.2d at 896-97 (collecting cases); Williams v.
Commonwealth, 527 S.E.2d 131, 136 (Va. 2000) (holding that defendant
had no expectation of privacy in boots that were seized incident to his
arrest and thus that "later examination of the property by another law
48                     UNITED STATES v. DAVIS
   So, while we have determined for purposes of this opinion
that Edwards did not allow the testing because Davis, as a
victim, retained an objectively reasonable expectation of pri-
vacy in his DNA, that does not mean that the PGCPD officers
and DNA analyst were not acting in a good faith belief that
they had authority to do that testing under Edwards and simi-
lar cases.

   Additionally, there is no evidence before this Court that the
retention of a DNA profile in circumstances like that of
Davis, is a systemic or recurring problem. The dissent dis-
agrees, relying heavily on what it describes as an "admission"
of the government at oral argument that the constitutionally
violative conduct here was "clearly systemic." See post at 90.
In our view, that reliance is misplaced. At oral argument, in
response to questioning, counsel for the government briefly
set forth the basic PGCPD policy or practice that the analyst
was following.31 Specifically, counsel explained that if a piece

enforcement official [with a different department] does not violate the
Fourth Amendment", even if being examined for a different charge than
the charge for which he was arrested); United States v. Turner, 28 F.3d
981, 983 (9th Cir. 1994) (removal of defendant’s cap from jail by postal
inspector without a warrant was proper since it remained in the possession
of the police); United States v. Thompson, 837 F.2d 673, 674 (5th Cir.
1988) ("A person lawfully arrested has no reasonable expectation of pri-
vacy with respect to property properly taken from his person for inventory
by the police. Later examination of that property by another law-
enforcement officer is, therefore, not an unreasonable search within the
meaning of the Fourth Amendment."); United States v. Johnson, 820 F.2d
1065, 1072 (9th Cir. 1987) (money seized by state authorities upon defen-
dant’s arrest for driving under the influence could be later reviewed by a
federal agent to obtain serial numbers in a robbery investigation without
a warrant); United States v. Jenkins, 496 F.2d 57 (2d Cir. 1974) (relying
on Edwards to conclude there was no Fourth Amendment violation where
a federal agent took "second look" and seized without a warrant money
that had been taken from the defendant following his arrest on unrelated
state charges and maintained in the jail safe).
   31
      Counsel prefaced her comments by referencing the policy at the time
Davis’ profile was uploaded. The record does not disclose whether that
policy has changed in light of subsequent developments in the Maryland
or federal DNA laws, or as a result of decisions like the district court’s
decision in the instant case, issued in 2009.
                        UNITED STATES v. DAVIS                           49
of evidence was analyzed for DNA evidence and a DNA pro-
file was obtained from it, or if a DNA profile was obtained
from a "known sample," then those DNA profiles were
uploaded into the local CODIS database.

   From this, our dissenting colleague assumes that evidence
tainted by antecedent constitutional violations would also be
uploaded to the database. But while it is possible to imagine,
given the policy as articulated, that DNA evidence obtained
by an illegal search or pursuant to an illegal arrest might end
up in CODIS, there is no testimony before us as to whether
that actually happened in any other instance. Indeed, defense
counsel conceded at oral argument that the evidentiary record
before this Court does not contain a single other example of
a person’s DNA being placed into the PGCPD local CODIS
database without a proper constitutional basis. Any conclu-
sion to that effect is purely speculative.

   Moreover, as we have repeatedly made clear, our finding of
a constitutional violation in this case was based on the spe-
cific and unusual facts of this case. Here, the police properly
seized a piece of evidence from a victim in one crime, but
then unconstitutionally used DNA evidence extracted from
that evidence in investigating an unrelated crime in which the
original victim was a suspect. They did so without consent
from the victim and without obtaining a warrant, and thus we
have found a violation. But a change in any one of those facts
might have rendered the inclusion of Davis’ DNA in CODIS
constitutionally permissible. For example, had the clothing
been taken from Davis as part of an inventory search at the
time of his arrest for the present crime, as was the clothing in
Edwards, rather than seized from him when he was a victim
of a different crime, the result likely would have been differ-
ent. Similarly, had the police obtained a search warrant to
extract Davis’ DNA from his pants and test it in conjunction
with the Neal murder, the result likely would have been differ-
ent.32 So, the mere fact that other victims’ DNA might be
  32
     Because those are not the facts before us, we need not resolve the con-
stitutionality of the DNA searches in those hypothetical cases. But those
50                      UNITED STATES v. DAVIS
present in the database does not mean there were other consti-
tutional violations.

   Likewise, there is no evidence before us that the analyst
acted with knowledge that she should not retain the profile.33
Like the conduct at issue in Herring and in Davis, then, the
conduct here stands in stark contrast to the cases in which the
exclusionary rule has been applied, described by the Herring
Court as "patently unconstitutional" conduct. See Herring,
555 U.S. at 143. Moreover, given the evolving and unsettled
law governing DNA searches and seizures (as amplified by
the district court’s lengthy decision in this case, the briefs on
appeal, and the lack of controlling Fourth Circuit or Supreme
Court precedent), the conduct of the officers entering and
retaining Davis’ DNA profile can hardly be characterized as
brazen or reckless.

   We also note that Congress and the Maryland legislature,
through their imposition of fines and criminal penalties for
failures to comply with their respective DNA statutes, already
provide a deterrent effect against similar and future potential
misuses of DNA information. Md. Code Ann. Pub. Safety
§ 2-512 (providing penalties for persons who misuse, dis-
close, or fail to destroy certain DNA records as required by
the Maryland Act); 42 U.S.C. §§ 14135e(c), 14132(c) (same
as to federal DNA act). This factor, too, militates in favor of
judicial restraint in exercising the remedy of suppression,

slight differences in fact might well alter our conclusions regarding the
constitutionality of the police actions and the uploading of DNA profiles.
Thus, the mere existence of the policy stated by counsel does not necessar-
ily mean that the violation here was anything other than isolated.
   33
      While the analyst testified that she knew the state level database
required deletion of a profile once a court had exonerated a person previ-
ously convicted, there is nothing in the record to support that she knew the
profile of either a victim or a suspect was required to be destroyed in the
circumstances here, nor has Davis pointed to any statute with such a
requirement.
                        UNITED STATES v. DAVIS                           51
which exacts a "costly toll upon truth-seeking and law
enforcement objectives." Cf. Herring, 555 U.S. at 141 (cita-
tion omitted); see also Osborne, 557 U.S. 52, 129 S. Ct. at
2312 (describing the response of the federal government and
the states in regulating DNA testing as "prompt and consid-
ered").

   In short, the obtaining and testing of Davis’ DNA from his
bloody clothing, and the subsequent inclusion of his DNA
profile in the database were, at best, "isolated negligence
attenuated from the arrest" [for the Schwindler murder]. See
Herring, 555 U.S. at 137. We have no proof before us show-
ing that victims’ DNA profiles or individuals cleared of suspi-
cion in an investigation are routinely entered into the local
database by PGCPD, or have been entered into the database
in any other instance. There is nothing in the record to suggest
that the acts here are likely to reoccur. Moreover, the particu-
larly unusual facts of this case—where a victim, with a dual
status as an arrestee, later becomes a suspect in an unrelated
crime, and there is DNA evidence available as a result of the
crime in which the person was a victim—diminish further the
likelihood of reoccurrence. The price to society of application
of the exclusionary rule here, especially since the DNA evi-
dence against Davis was compelling, would be to allow a per-
son convicted of a deliberate murder to go free. The deterrent
effect, if any, would be minimal, especially considering the
lack of culpable conduct on the part of the police. Exclusion,
therefore, would not "pay its way." See Davis, 131 S. Ct. at
2428.34
  34
     Contrary to the dissent’s contention, we are not creating a "new, free-
standing exception" to the exclusionary rule. Post at 88. Rather, we have
faithfully applied the Supreme Court’s precedent, including its recent
application of Leon in Herring and Davis. While the dissent refers to the
"narrow holding[s]" in those cases, and deems inapplicable the "broad
cost-benefit analysis" that underlies those holdings, post at 88, 92, the
Supreme Court’s analysis in those cases is not dicta, but is the rationale
supporting the Court’s application of the good-faith exclusion.
52                  UNITED STATES v. DAVIS
  For the foregoing reasons, the good faith exception to the
exclusionary rule applies and we affirm the district court’s
denial of Davis’ motion to suppress.

                              V.

   Davis’ second and final contention is that the district court
erred in excluding the testimony of his proffered expert, Dr.
Jeffrey Neuschatz. We review a district court’s evidentiary
rulings, including rulings on the admissibility of expert testi-
mony, for abuse of discretion. Gen. Elec. Co. v. Joiner, 522
U.S. 136, 141-42 (1997); United States v. Barsanti, 943 F.2d
428, 432 (4th Cir. 1991) (decision whether to admit expert
testimony "will not be reversed absent a clear abuse of discre-
tion"). We have reviewed the pertinent portions of the record
on this issue and find no abuse of discretion with regard to
this evidentiary ruling.

   At trial, in addition to the DNA evidence and other evi-
dence concerning the offenses, there was one witness,
Laverda Jessamy, who identified Davis as being one of the
robbers at the scene of the bank robbery and Schwindler
shooting. She had done so both from a photographic array and
in person at trial. In response to this identification, Davis
sought to introduce the testimony of Dr. Jeffrey Neuschatz as
an expert in eyewitness identifications. According to his
expert witness report, Dr. Neuschatz intended to testify that
the lineup procedure used with Ms. Jessamy did not meet the
good practices guidelines of the American Psychology-Law
Society and to testify concerning a number of factors which
might result in a misidentification.

   The government moved to exclude this evidence, contend-
ing that much of the proffered testimony consisted of com-
mon sense factors within the jury’s understanding and not
requiring expert testimony. After a hearing, the district court
granted the government’s motion to exclude Dr. Neuschatz’s
testimony on the grounds that it would not assist the jury. The
                    UNITED STATES v. DAVIS                  53
court also explained that the testimony was not admissible
under Fed. R. Evid. 403. In particular, the district court con-
cluded that the probative value of the testimony was low
because there was significant other evidence of guilt other
than the eyewitness testimony and it was not a case where the
government was relying, either exclusively or primarily, on
eyewitness testimony. Thus, the danger of unfair prejudice,
confusing of the issues or misleading the jury heavily out-
weighed the probative value of the testimony.

   We have reviewed Dr. Neuschatz’s report and his testi-
mony at the Daubert hearing, and find that the district court
did not abuse its discretion in concluding that the proffered
evidence was not "scientific knowledge" that would be of
benefit to the jury. This is consistent with our prior decision
in United States v. Harris, 995 F.2d 532 (4th Cir. 1993). In
Harris, we recognized the "trend in recent years to allow such
testimony under [narrow] circumstances," but nonetheless
concluded that "jurors using common sense and their faculties
of observation can judge the credibility of an eyewitness iden-
tification, especially since deficiencies or inconsistencies in
an eyewitness’s testimony can be brought out with skillful
cross-examination." Id. at 534-35.

   The district court also did not abuse its discretion when
concluding that, even if it qualified as a proper subject of
expert testimony, the probative value of the testimony, which
was low, was outweighed by the danger of prejudice or con-
fusing the jury. Accordingly, it was not an abuse of discretion
to exclude the evidence on Rule 403 grounds.

   Finally, we also agree with the government that, even if the
testimony was wrongfully excluded, it was at most, harmless
error. Most of the points that would have been made by Dr.
Neuschatz were made by Davis’ counsel on cross-
examination. The compelling DNA evidence against Davis, as
well as the evidence of unexplained cash purchases by him
and his girlfriend in the days following the robbery were over-
54                      UNITED STATES v. DAVIS
whelming evidence of guilt. The detailed jury instruction
given by the court, moreover, further recognized and correctly
advised the jury as to the legal issues concerning eyewitness
identifications. In light of all these factors, we find no abuse
of discretion by the district court in excluding the witness.

                                    VI.

     For the foregoing reasons, the judgment of the district court
is

                                                            AFFIRMED.

DAVIS, Circuit Judge, dissenting:

   There is much in the majority’s thoughtful and thorough
opinion with which I agree. Alas, however, "I feel constrained
by a sense of duty to express my nonconcurrence in the action
of the court in this present case." Twining v. New Jersey, 211
U.S. 78, 114 (1908) (Harlan, J., dissenting). I part company
from the majority on two issues: (1) its application of the
plain view exception to justify the seizure of the bag contain-
ing Davis’s clothing from the hospital and the subsequent
search of that bag and (2) its refusal to apply the exclusionary
rule.1 I conclude for the reasons explained herein that the sei-
     1
    The majority "assume[s], without deciding, that there was a separate
Fourth Amendment violation in retaining Davis’ DNA profile in the local
CODIS database." Maj. Op. at 9-10. While it is not critical to my analysis
in this case, I would likely hold that under circumstances such as those
presented here, the state action involved in (1) extracting Davis’s DNA
from the biological material recovered from his clothing, (2) chemically
analyzing that material to create a DNA profile, and (3) uploading the pro-
file into the local DNA database essentially constitutes a single continuous
course of constitutionally implicated endeavors subject to Fourth Amend-
ment scrutiny. Governments undertake to engage in this full course of con-
duct inasmuch as the purpose of this extraordinary forensic science is to
enable law enforcement to identify persons, and that cannot be achieved
through less than the full protocol we have come to know. For present pur-
poses, however, I join in the majority’s assumption.
                        UNITED STATES v. DAVIS                           55
zure of the bag was unlawful and, even assuming the seizure
could somehow be justified, the subsequent search of the bag
effected a distinct violation of Davis’s constitutionally pro-
tected privacy interests. Furthermore, I conclude that the
majority’s creation of a free-standing, ad hoc exception to the
exclusionary rule is unwise and unsupported by the facts of
this case, extant Supreme Court precedents, or our own prece-
dents. Thus, I would vacate the judgment, reverse the denial
of Davis’s motion to suppress, and remand this case for fur-
ther proceedings, as appropriate.2

                                     I.

                                    A.

   On August 29, 2000, Davis was treated at Howard County
(Maryland) General Hospital for a gunshot wound to his right
thigh. Davis told hospital staff that he had been shot in the
course of a robbery. As required by state law, hospital person-
nel notified the Howard County Police Department ("HCPD")
that it was treating a gunshot victim. See Md. Code Ann.,
Health-Gen. § 20-703. Detective Joseph King of the HCPD,
then a uniformed patrol officer, was the first to respond to the
hospital; King spoke with Davis concerning the circumstances
of the shooting. Detective King testified at the suppression
hearing that the hospital had been on his beat for approxi-
   2
     I would not reach the question whether the district court properly
excluded the testimony of Dr. Jeffrey Neuschatz, Davis’s proposed expert
on eyewitness identifications. The district court excluded Dr. Neuschatz’s
testimony in significant part because it had previously decided to admit
the DNA evidence, which meant that "the significance of eyewitness iden-
tification" in the case was "[not] high." J.A. 2323. Because I would reverse
the district court’s denial of Davis’s motion to suppress the DNA evi-
dence, that premise of the district court’s decision would no longer apply,
and in a retrial without that evidence the court might very well come to
a different conclusion. Thus, I find it unnecessary to address the district
court’s grant of the government’s motion to exclude Dr. Neuschatz’s testi-
mony.
56                  UNITED STATES v. DAVIS
mately two years, and that he had responded on previous
occasions to individuals with gunshot wounds. When he
arrived at the hospital, he located Davis in the emergency
room on a bed or gurney. According to Detective King, Davis
presented him with a District of Columbia driver’s license
that showed his photograph and the name "Gary Edmonds."

   Detective King observed Davis’s gunshot wound. He then
seized a bag containing Davis’s pants and boxer shorts, which
had been removed by hospital personnel, placed in the bag,
and stored on a shelf beneath the bed. Detective King testified
that he considered the clothing to be evidence of the crime
reported, i.e., Davis’s shooting. Detective King did not
receive assistance from hospital personnel in retrieving the
bag, which he testified was similar to other occasions on
which he had responded to the hospital to investigate shoot-
ings. Detective King did not seek or obtain Davis’s consent
to take the bag or otherwise discuss the matter with Davis. He
assumed Davis was aware that he was taking the bag because
Davis observed him take possession of it. Detective King
described Davis’s attitude towards questioning as "uncoopera-
tive." J.A. 143.

   A short time later, Lieutenant Steven Lampe appeared at
the hospital. Lieutenant Lampe took the bag from Detective
King and later submitted it to the HCPD property room to be
held as evidence. Lieutenant Lampe testified that the clothing
was in a plastic bag when he took it from Detective King, but
he could not recall what the bag looked like. Lieutenant
Lampe did not inspect the clothing right away. Consistent
with Detective King’s testimony, he stated that Davis was not
forthcoming in response to questioning, gave only vague
information about the shooting, and was not interested in
reporting the crime. After speaking with Davis, the police
attempted to confirm his identity through various computer
inquiries and found no history of a "Gary Edmonds."

   Because the officers believed that Davis was being untruth-
ful in his report of how he was shot, in part due to his lack
                   UNITED STATES v. DAVIS                  57
of cooperation, the officers located the vehicle in which
Davis’s friend had driven him to the hospital, observed what
appeared to be blood on the front passenger seat, and
requested a K-9 officer to have his dog scan the car. The dog
positively alerted to the presence of a controlled dangerous
substance ("CDS"), and the car was searched. The police
recovered a small amount of marijuana in the vehicle and
accordingly arrested Davis and took him into custody upon
his release from the hospital later that day. Lieutenant Lampe
testified that the hospital staff had given Davis something to
wear, Davis’s clothing having been seized by Detective King.
The police subsequently identified Davis by his fingerprints
as "Earl Davis," and he admitted his true identity. Davis was
charged with possession of marijuana and possession of CDS
paraphernalia, but the charges were later dismissed.

   The investigation into Davis’s shooting concluded without
an arrest, and the case was considered closed as of November
7, 2000. To that point, no forensic testing had been conducted
on the bloody clothing seized from Davis at the hospital.
Davis was not contacted or otherwise advised that the shoot-
ing investigation was closed.

   Several months later, in June 2001, an individual named
Michael Neal was murdered in nearby Prince George’s
County, Maryland. At some point in the ensuing three years
detectives in the Prince George’s County Police Department
("PGCPD") came to suspect Davis of having committed the
murder. In the course of investigating the Neal murder, in
April 2004 members of the PGCPD contacted Lieutenant
Lampe to inquire about Davis’s arrest at Howard County
General Hospital in 2000. The PGCPD officers specifically
asked whether any property had been seized from Davis that
might contain his DNA. Lieutenant Lampe understood from
this inquiry that Davis was now a suspect in a homicide. Later
that month, two PGCPD homicide detectives who were famil-
iar with the facts of the Neal murder went to the HCPD to
pick up Davis’s clothing for the purpose of DNA testing.
58                  UNITED STATES v. DAVIS
Lieutenant Lampe delivered the clothing to the PGCPD detec-
tives on April 29, 2004. On the property form for the clothing,
Davis was clearly identified as a "victim." J.A. 164. Davis
was not notified that the PGCPD had obtained his clothing.
The PGCPD detectives submitted Davis’s clothing to their
DNA lab in connection with their investigation of the Neal
murder.

  Shortly thereafter, in or around June 2004, Davis’s DNA
was extracted from the blood stains on his boxer shorts, his
profile was created, and the profile was compared to an
unknown DNA profile derived from evidence obtained at the
scene of the Neal homicide. The profiles did not match, and
Davis was therefore excluded as the source of the evidentiary
sample from the Neal murder. Davis’s DNA profile was then
entered into the local Prince George’s County Combined
DNA Index System ("CODIS") database. His DNA profile
was never expunged or otherwise removed from the database.

                              B.

   On August 6, 2004, shortly before 1:00 p.m., Jason Sch-
windler, an armored car employee, picked up a bank deposit
from a local business and took it to a nearby BB&T bank in
Hyattsville, Maryland, located in Prince George’s County. As
Schwindler walked up to the bank entrance, two gunmen
exited a Jeep Cherokee and shot Schwindler, killing him.
When their escape in the Jeep was thwarted by the armored
truck driver, the assailants carjacked a bank customer and fled
in her Pontiac Grand Am. The carjacked vehicle was later
recovered.

   After Schwindler’s murder, officers from the PGCPD
responded to the crime scene and collected evidence. Numer-
ous items were recovered, including a baseball cap worn by
one of the shooters, two firearms, and steering wheel covers
from the Jeep Cherokee and the Pontiac Grand Am, the vehi-
cles the shooters had driven to and away from the crime
                   UNITED STATES v. DAVIS                  59
scene, respectively. These items were swabbed and analyzed
for DNA. The DNA profiles of the major contributor to the
DNA found in the ballcap and on the trigger and grip of the
recovered firearms were entered into the Prince George’s
County CODIS database. As a result of a search of the local
database, on or about August 14, 2004, there was a "cold hit"
between the DNA profile derived from material found on the
baseball cap recovered at the crime scene and Davis’s DNA
profile in the database.

   Law enforcement officers were notified of the match and,
based on the cold hit, they promptly sought, and a state judge
issued, warrants authorizing them to obtain DNA from Davis
and to search the home of his girlfriend, Dana Holmes. Pursu-
ant to the search warrant, a DNA sample was taken from
Davis and his DNA profile was compared to the profiles
derived from the DNA deposited on items recovered from the
crime scene. The DNA analyst concluded that, to a reasonable
degree of scientific certainty, Davis was the source of the
DNA recovered from three pieces of evidence related to the
Schwindler murder: (1) the steering wheel cover of the stolen
Jeep Cherokee the assailants drove to the bank; (2) a baseball
cap dropped by one of the assailants during the course of the
robbery; and (3) the steering wheel cover of the Pontiac
Grand Am in which the assailants fled the scene.

                             C.

   On March 31, 2008, a federal grand jury returned a super-
seding indictment charging Davis with one count of Hobbs
Act robbery, in violation of 18 U.S.C. § 1959; two counts of
possession and discharge of a firearm in furtherance of a
crime of violence, in violation of 18 U.S.C. § 924(c); one
count of possession and discharge of a firearm resulting in
death (murder), in violation of 18 U.S.C. § 924(j); one count
of carjacking, in violation of 18 U.S.C. § 2119; and one count
of felon in possession of a firearm, in violation of 18 U.S.C.
§ 922(g). Davis pleaded not guilty and proceeded to trial.
60                  UNITED STATES v. DAVIS
   Prior to trial, Davis moved to suppress all direct and deriva-
tive evidence obtained from the warrantless seizure of his
clothing at Howard County General Hospital, including his
DNA profile. The district court denied Davis’s motion to sup-
press after holding an evidentiary hearing and, following the
conclusion of trial, filed a thoughtful opinion accepting some
of Davis’s arguments and rejecting others, but ultimately reaf-
firming its earlier denial of the motion to suppress. United
States v. Davis, 657 F. Supp. 2d 630 (D. Md. 2009).

   The DNA evidence presented at trial consisted of the
PGCPD analyst’s finding that Davis’s DNA profile matched
the DNA profile derived from the evidence recovered from
the scene of the Schwindler murder to a reasonable degree of
scientific certainty. Davis challenged the validity of the ana-
lyst’s findings. In particular, he questioned whether the
amount of DNA recovered from the crime scene was suffi-
cient to produce accurate results and whether the govern-
ment’s statistical probability calculations (i.e., the statistics
supporting the conclusion that Davis was the source of the
DNA on each of the three items recovered from the crime
scene) were reliable and accurate.

   Davis’s trial began on May 5, 2009, and lasted approxi-
mately five weeks. At the conclusion of the trial on June 3,
2009, the jury returned a guilty verdict on all counts. The dis-
trict court sentenced Davis to a term of life imprisonment plus
420 months. Davis timely appealed the district court’s denial
of his motion to suppress and grant of the government’s
motion to exclude expert testimony.

                               II.

  As the majority explains, Davis argues the district court
committed reversible error in denying his motion to suppress
DNA evidence. He contends that the following separate
Fourth Amendment violations led to the "cold hit" match that
                         UNITED STATES v. DAVIS                            61
implicated him in the Schwindler murder.3 First, Davis argues
that the initial nonconsensual, warrantless seizure of the bag
of clothing from Howard County General Hospital by the
HCPD in 2000 violated his Fourth Amendment rights. Sec-
ond, he contends that the related, subsequent nonconsensual,
warrantless search of the bag was unlawful, rendering all fur-
ther uses of the evidence derived therefrom inadmissible as
"fruit of the poisonous tree." Third, he asserts that PGCPD
officials violated the Fourth Amendment when they extracted
and chemically analyzed a sample of his DNA from the cloth-
ing without consent or a warrant in 2004. Fourth, Davis con-
tends that the nonconsensual, warrantless uploading and
retention of his DNA profile in the local CODIS database
constituted yet a further Fourth Amendment violation. Of
these four alleged violations, the district court found that only
the retention of Davis’s DNA profile in the CODIS database
constituted a Fourth Amendment violation, although it ulti-
mately concluded that applying the exclusionary rule was not
appropriate on the basis of the good-faith exception.

   The majority agrees with the district court’s analysis in sig-
nificant part. In particular, the majority agrees that the war-
rantless seizure of the bag containing Davis’s clothing, as well
as the subsequent, distinct search of the bag, and the subse-
quent seizure of the contents of that bag, resulting in the
   3
     Although the majority, following the lead of the parties, purports to
identify three alleged Fourth Amendment violations, as I explain within,
a proper analysis of this case must distinguish as separate constitutionally
cognizable invasions: (1) the seizure of the bag at the hospital followed by
(2) the search of the bag. Indeed, as the majority’s own analysis shows,
see Maj. Op. at 13 ("As to both the seizure of the bag and the subsequent
search of the bag, the district court’s reliance on United States v. Williams,
41 F.3d 192 (4th Cir. 1994) was appropriate."), the seizure and search of
the bag are indeed distinct undertakings. Moreover, although Davis com-
bined these two challenges in some ways, there is no question that he has
challenged each distinct invasion of his rights. See Appellant’s Br. at 17
("First, the police illegally seized and searched the white bag containing
Mr. Davis’ clothes beneath his hospital bed when he came in as a shooting
victim four years prior to the Schwindler robbery and shooting.").
62                   UNITED STATES v. DAVIS
extraction of Davis’s biological material, all may be justified
on the basis of the plain view seizure exception to the warrant
clause of the Fourth Amendment. I respectfully dissent from
that extraordinary holding. The plain view exception does not
apply under the circumstances in this case. Furthermore, even
if it could be applied in some plausibly recognizable manner,
the plain view seizure doctrine could not possibly justify the
separate search of the bag containing Davis’s clothing.
Accordingly, the majority’s substantive Fourth Amendment
analysis is fatally flawed, quite apart from its unwarranted
refusal to apply the exclusionary rule.

                                A.

   As the district court correctly observed, Davis, 657 F.
Supp. 2d at 636, the government bears the burden of proving,
by a preponderance, the legality of the search and seizure of
evidence obtained without a warrant (or evidence derived
therefrom) which it intends to introduce at trial. See Welsh v.
Wisconsin, 466 U.S. 740, 749-50 (1984) (exigent circum-
stances); United States v. Mendenhall, 446 U.S. 544, 557
(1980) (consent); United States v. Matlock, 415 U.S. 164, 177
n.14 (1974) (same); cf. Illinois v. McArthur, 531 U.S. 326,
338 (2001) (Souter, J., concurring) ("[M]ost states follow the
rule which is utilized in the federal courts: if the search or sei-
zure was pursuant to a warrant, the defendant has the burden
of proof; but if the police acted without a warrant the burden
of proof is on the prosecution.") (quoting 5 W. LaFave,
Search and Seizure § 11.2(b), p. 38 (3d ed. 1996)). In assess-
ing a trial court’s ruling on a motion to suppress, we review
factual findings for clear error and legal determinations,
including "determination[s] of whether the historical facts sat-
isfy a constitutional standard," de novo. United States v.
Gwinn, 219 F.3d 326, 331 (4th Cir. 2000); see also Ornelas
v. United States, 517 U.S. 690, 699 (1996); United States v.
Wilson, 484 F.3d 267, 280 (4th Cir. 2007). When a motion to
suppress has been denied in the court below, we review the
                    UNITED STATES v. DAVIS                    63
evidence in the light most favorable to the government.
United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

                               B.

   The HCPD’s original nonconsensual, warrantless procure-
ment of Davis’s bloody boxer shorts and pants in 2000
requires that we decide whether the district court erred in its
legal conclusion that Detective King was entitled to both seize
the bag containing the clothing and to search its contents
without consent and in the absence of a judicial warrant.
Echoing the district court’s analysis, the majority concludes
that Detective King was justified in seizing the bag because
he had "lawful access" to it and because it was "immediately
apparent" to him, and would have been so to any reasonable
officer in his position, that the bag contained Davis’s pants
and that the pants contained a bullet hole, i.e., evidence of a
crime. Maj. Op. at 15-16. The majority further elaborates its
unique reconception of the longstanding plain view seizure
doctrine by concluding that King was justified in searching
the bag’s contents, without obtaining Davis’s consent or a
warrant, because it was a "foregone conclusion" that the bag
contained evidence of a crime. Maj. Op. at 14, 16 (relying
upon Williams, 41 F.3d 192).

   The majority’s analysis is deeply flawed. As I explain in
subsection II.B.1, application of rudimentary and long-
established Fourth Amendment principles demonstrates that
Detective King’s seizure of the bag from Davis’s possession
violated Davis’s Fourth Amendment right to be free of an
unreasonable seizure of his personal "effects" and cannot be
shoehorned into a plain view seizure analysis. Furthermore, as
I show more specifically in subsections II.B.2 and II.B.3,
long-settled understandings of the plain view seizure doctrine
demonstrate that under no reasonable interpretation of the
facts found by the district court can it be said that the noncon-
sensual, warrantless search of the bag was justified under that
doctrine. As I demonstrate, neither Williams, nor any other
64                  UNITED STATES v. DAVIS
precedent cited to us by the government supports, let alone
compels, the remarkable application of the plain view seizure
doctrine engaged in by the majority.

                               1.

   It is common ground among the panel that a well-
established exception to the Fourth Amendment’s warrant
requirement provides that a law enforcement officer may
seize evidence in "plain view" without a warrant where (1) the
officer is lawfully located in a place from which the item can
plainly be seen; (2) the officer has a lawful right of access to
the item itself; and (3) the incriminating nature of the seized
item is immediately apparent. See Horton v. California, 496
U.S. 128, 136-37 (1990). As this test makes clear, the intru-
sions implicated by the first two prongs of the test must be
lawful. In other words, in both viewing the item to be seized
and in actually taking physical possession of it, police must
not infringe constitutionally protected privacy or possessory
interests in the absence of a warrant or other well-recognized
exception to the warrant requirement. See Texas v. Brown,
460 U.S. 730, 738-39 (opining that "plain view" should not be
considered an independent exception to the warrant require-
ment, but rather an extension of a prior justification for an
officer’s "access to an object") (plurality opinion); see also
Horton, 496 U.S. at 137 n.7 (explaining that the lawful right
of access requirement is "simply a corollary of the familiar
principle . . . that no amount of probable cause can justify a
warrantless search or seizure absent ‘exigent circumstances’")
(quoting Coolidge v. New Hampshire, 403 U.S. 443, 468
(1971) (plurality opinion)).

   In addition, the item’s incriminating nature must be "imme-
diately apparent" at the time the police view it, meaning that
there is a "practical, nontechnical probability that incriminat-
ing evidence is involved." Brown, 460 U.S. at 742 (internal
quotation marks omitted); see also Minnesota v. Dickerson,
508 U.S. 366, 375 (1993) ("If . . . the police lack probable
                     UNITED STATES v. DAVIS                    65
cause to believe that an object in plain view is contraband
without conducting some further search of the object — i.e.,
if its incriminating character is not immediately apparent,
Horton, 496 U.S. at 136 — the plain-view doctrine cannot
justify its seizure.") (internal quotation marks and brackets
omitted); Soldal v. Cook County, Illinois, 506 U.S. 56, 66
(1992) (explaining that "‘plain view’ seizures . . . can be justi-
fied only if they meet the probable-cause standard").

   The government has failed to meet its burden here to estab-
lish that the seizure of the bag containing Davis’s clothing can
be justified by application of the plain view seizure doctrine,
and the subsequent search of the bag could never be justified
by the plain view seizure doctrine in any event, no matter how
much evidence the government could muster.

   There is no dispute that Detective King was lawfully pres-
ent in the emergency room where Davis was being treated,
and thus viewed the bag from a lawful vantage point. There
is a constitutionally cognizable distinction, however, between
the emergency room generally and the more narrowly delin-
eated area beneath Davis’s bed where the bag had been
stored. Thus, the majority fails (or simply refuses) to recog-
nize that although this case does not involve the paradigmatic
factual scenario in which police view an item through a win-
dow before entering a premises to retrieve it, see Maj. Op. at
11-12, the lawful vantage point and lawful access prongs do
not necessarily rise and fall together. Rather, there are distinct
possessory and privacy interests implicated by the facts before
us, namely the specific location of the bag and the fact that
it contained non-contraband personalty or, to use the constitu-
tional parlance, Davis’s constitutionally protected "effects."

   As a matter of law, Davis never relinquished his possessory
rights in his effects prior to their seizure. See United States v.
Neely, 345 F.3d 366, 369 & n.4 (5th Cir. 2003) ("[A]n emer-
gency room patient does not forfeit his possessory rights to
clothing simply by walking (or in many cases being carried)
66                       UNITED STATES v. DAVIS
through the hospital door.") (collecting cases). Howard
County General Hospital personnel ensured that Davis’s
clothing was in his immediate personal possession and con-
trol when they placed it in a bag on the shelf directly beneath
his bed. See People v. Yaniak, 738 N.Y.S.2d 492, 495-96 (Co.
Ct. 2001) ("[T]he placing of the garments in the green plastic
bag by hospital personnel evinced an objective belief that the
items were still the personal property of the defendant and
that, when he felt better, they would be returned to him.").

   Of course, Davis would have retained his possessory inter-
est in the clothing (and thus the bag containing the clothing),
as well as his residual privacy interest in his clothing,4 even
if the hospital had safeguarded it in some other location. See
Neely, 345 F.3d at 370 (explaining that once clothing is taken
from the patient and secured by hospital employees, the hos-
pital becomes a bailee and employees have no authority to
permit police to retrieve the clothing without a warrant) (cita-
tion omitted). In addition, there is no evidence that Davis
abandoned his clothing or that he consented to the seizure.
Accordingly, under the circumstances, the police no more had
"lawful access" to the bag containing Davis’s clothing as he
lay in the hospital receiving treatment than they would have
had if the bag had been locked in a cabinet for patients’
belongings or, indeed, held in Davis’s hands while he was
being treated.5
  4
     Unlike the majority, it is difficult if not impossible for me to imagine
that a person, even a hospital patient undergoing treatment in an emer-
gency room as was Davis, lacks a reasonable expectation of privacy in his
underwear which is concealed by hospital personnel in a bag and left
within easy reach of the patient.
   5
     The very case relied on by the majority for its expansive application
of the "lawful access" element of the plain view doctrine in response to
this dissent makes clear that the typical plain view seizure case involves
concern for protection of a citizen’s spatial privacy, e.g., the lawfulness of
an entry, not with the distinct constitutional question of whether a seizure
of a constitutionally protected "effect" from the personal possession of its
owner is "lawful." See Maj. Op. at 12 (contending that the "lawful right
                         UNITED STATES v. DAVIS                             67
   Manifestly, an officer’s physical access to a citizen’s non-
contraband personalty in the possession of the citizen is not
equivalent to an officer’s "lawful access" to that personalty
under the plain view doctrine. In other words, the mere exis-
tence of probable cause to believe a container in the posses-
sion of a citizen holds evidence of criminal activity, where the
evidence is not contraband, is not alone sufficient to effect a
warrantless seizure of that container from the possession of
the citizen.6

of access" requirement "is meant to guard against warrantless entry onto
premises whenever contraband is viewed from off the premises in the
absence of exigent circumstances"; thus, while "lawfully positioned" "re-
fers to where the officer stands when she sees the item," "lawful right of
access" refers "to where she must be to retrieve the item") (quoting Boone
v. Spurgess, 385 F.3d 923, 928 (6th Cir. 2004) (holding that disputed issue
of fact precluded summary judgment for officers in plaintiff’s Fourth
Amendment claim under 42 U.S.C. § 1983 where plaintiff disputed offi-
cers’ assertion that they could see handgun in his car while they were
standing outside the vehicle, and thus permissibly entered vehicle to
retrieve the firearm and then arrested plaintiff)).
   Nor does the majority’s invocation of Washington v. Chrisman, 455
U.S. 1 (1982), see Maj. Op. at 12, aid its cause. In that case, "the officer
noticed seeds and a small pipe lying on a desk 8 to 10 feet from where he
was standing [in the threshold of defendant’s college dormitory room after
having detained the defendant’s roommate for underage possession of an
alcoholic beverage]. From his training and experience, the officer believed
the seeds were marihuana and the pipe was of a type used to smoke mari-
huana. He entered the room and examined the pipe and seeds, confirming
that the seeds were marihuana and observing that the pipe smelled of mari-
huana." 455 U.S. at 4. Chrisman’s expectation of privacy in his room gave
way to the officer’s duty to keep in close contact with the roommate,
whom the officer had allowed to reenter the room to retrieve his identifica-
tion, and who had actually consented to the officer’s presence. Id. at 3. In
short, Chrisman has nothing whatsoever to do with plain view seizures of,
or "lawful access" to the contents of, containers.
   6
     Imagine, for instance, that a murder suspect’s father is sitting in a fast
food restaurant eating a salad and reading the morning paper. A homicide
detective working the case has been told by a reliable informant that the
suspect has admitted to the informant that he, the suspect, had written a
68                       UNITED STATES v. DAVIS
   As Davis correctly argues, and as the district court
acknowledged, "A warrantless seizure is ‘per se unreasonable
under the Fourth Amendment subject only to a few specifi-
cally established and well-delineated exceptions’ to the war-
rant requirement. Katz v. United States, 389 U.S. 347, 357
(1967) (footnotes omitted); Flippo v. West Virginia, 528 U.S.
11, 13-14 (1999) (same)." Appellant’s Br. at 21; see Davis,
657 F. Supp. 2d at 636. The plain view seizure doctrine does
not supplant the need for such an exception where an officer
intrudes upon constitutionally protected privacy or possessory
interests in physically retrieving the item to be seized from the
person of its owner. See Horton, 496 U.S. at 137 ("[N]ot only

full confession and mailed it to his father and that his father keeps the let-
ter with him at all times in a distinctive black briefcase that his father car-
ries wherever he goes. The black briefcase described by the informant is
resting on the floor of the fast food restaurant at the feet of the father when
the detective enters the restaurant. The detective seizes the briefcase and,
without consent or a warrant, immediately opens it. He observes instantly
the letter and, quite unexpectedly, wads of counterfeit U.S. currency. The
letter is used by the state to prosecute the son for homicide and the posses-
sion of counterfeit currency charge is prosecuted in federal court against
the father.
   Does the majority truly believe that the detective, having what the
majority would call "lawful access" to the briefcase, and with probable
cause to believe that evidence of a murder would be found in the briefcase,
i.e., it was "immediately apparent" (based on the highly reliable informa-
tion possessed by the detective) that the container held evidence of a crim-
inal offense, could seize the briefcase and search it on the basis of the
plain view seizure exception?
  Of course not.
   Arguably, the briefcase could be seized on the basis of exigency, see
United States v. Chadwick, 433 U.S. 1 (1977), abrogated on other grounds
by California v. Acevedo, 500 U.S. 565 (1991), but surely even the major-
ity would agree that a warrant would be required to search the briefcase.
Even apart from a nice question of the son’s standing to challenge the
search of the father’s briefcase, there clearly is no standing issue as to the
father, and the plain view exception simply could not justify the search of
the briefcase, despite the "virtual certainty" that evidence of a criminal
offense was contained therein. So it is here.
                        UNITED STATES v. DAVIS                          69
must the officer be lawfully located in a place from which the
object can be plainly seen, but he or she must also have a law-
ful right of access to the object itself."); Jones v. State, 648
So. 2d 669, 678 (Fla. 1994) (explaining that the lawful access
requirement "ensures that the scope of the intrusion into
Fourth Amendment rights is no greater than that already
authorized in connection with the lawful entry"); see also
infra pp. 83-84 (explaining why seizures of containers hold-
ing "mere evidence" are distinguishable from containers hold-
ing contraband). Accordingly, in the absence of a recognized
justification (e.g., exigent circumstances, which the district
court did not find applicable) for intrusion upon Davis’s pro-
tected interests, Detective King could not lawfully seize the
bag under the plain view seizure doctrine from Davis’s pos-
session without a warrant or consent, irrespective of whether
it was "immediately apparent" that the clothing suspected of
being contained therein constituted evidence of a crime.7 As
   7
     In my view, the nonconsensual, warrantless seizure of the bag in this
case could only be justified by exigent circumstances, rather than by the
plain view seizure doctrine. It appears, however, that the government did
not press such an argument before the district court, and with good reason.
Although the notion that police need clothes with bullet holes in them to
help prove someone got shot is beyond fanciful, there is some support for
the view that Detective King had probable cause to believe that the bag
beneath Davis’s bed contained evidence of his shooting. But see infra at
77-80 (explaining why the officers’ interaction with Davis demonstrated
conclusively that they did not believe his story and, accordingly, they
lacked probable cause to believe he had been the victim of a felonious
shooting). Therefore, particularly given Detective King’s testimony that
Davis was uncooperative in response to questioning about the crime, King
could reasonably have feared that the clothing would disappear due to a
deliberate act of Davis or an inadvertent act of hospital personnel. On the
other hand, a police officer might have been posted to safeguard the cloth-
ing until a warrant was obtained. Regardless, the government does not
raise this argument and, as discussed infra, the subsequent search of the
bag was unconstitutional in any event.
  Indeed, as both the majority and district court opinions demonstrate,
application of an exigency exception to the warrant requirement would not
save the subsequent search of the bag in this case because no conceivable
exigency would apply once the bag was in the custody of law enforce-
ment.
70                       UNITED STATES v. DAVIS
the government accurately describes the relevant circum-
stances, "the [bag containing the] clothing was readily acces-
sible to Detective King," Govt’s Br. at 33-34, but that most
assuredly does not mean that Detective King had "lawful
access" to the bag or the clothing contained therein under the
plain view seizure doctrine.

                                     2.

  Of course, even if Detective King could conceivably, on
some theory, lawfully seize the bag, that does not mean that
he could inspect its contents, i.e., search the bag, without
obtaining Davis’s consent or a judicial warrant.8 "Even when
government agents may lawfully seize such a package to pre-
vent loss or destruction of suspected contraband [or mere evi-
dence], the Fourth Amendment requires that they obtain a
warrant before examining the contents of such a package,"
United States v. Jacobsen, 466 U.S. 109, 114 (1984) (brackets
  8
   It is evident that the police removed Davis’s clothing from the bag at
some point, but the record does not indicate when the police first opened
the bag, so it is not clear when the warrantless container search actually
occurred. Lieutenant Lampe testified that the clothing was still in the bag
when he arrived at the hospital and retrieved it from Detective King. He
recalled that the bag was plastic, but could not recall what it looked like,
and he stated that he did not inspect the clothes right away.
   To the extent the majority laments the officers’ failure of memory about
what the bag looked like and what precisely they did many years before
they were called to testify on behalf of the government in this case, see
Maj. Op. 15 n.15, the majority has done little more than highlight still
another reason for the imperative of the warrant—issuing function of the
state and federal courts. Had the officers properly conducted themselves
in searching the bag on the authority of a judicial warrant, there would be
no basis for the majority’s lament. "Ever since 1878 when Mr. Justice
Field’s opinion for the Court in Ex parte Jackson, 96 U.S. 727, established
that sealed packages in the mail cannot be opened without a warrant, it has
been settled that an officer’s authority to possess a package is distinct from
his authority to examine its contents." Walter v. United States, 447 U.S.
649, 654 (1980) (plurality opinion) (citing Arkansas v. Sanders, 442 U.S.
753, 758 (1979), and United States v. Chadwick, 433 U.S. 1, 10 (1977)).
                        UNITED STATES v. DAVIS                          71
added), or otherwise satisfy one of the exceptions to the war-
rant requirement. Horton, 496 U.S. at 141 n.11. In other
words, as Judge Niemeyer (who, three years earlier, had been
a member of the panel in Williams) has cogently explained,
"The ‘plain-view’ doctrine provides an exception to the war-
rant requirement for the seizure of property, but it does not
provide an exception for a search." United States v. Jackson,
131 F.3d 1105, 1108 (4th Cir. 1997) (emphasis in original);
accord United States v. Rumley, 588 F.3d 202, 205 (4th Cir.
2009).

   Only in a very limited subset of cases involving "closed,
opaque container[s]" may an officer open the container with-
out first obtaining a warrant or the owner’s consent, Robbins
v. California, 453 U.S. 420, 426 (1981) (plurality opinion), at
least where, as here, the container is not located in a vehicle.
One exception to the search warrant requirement in this con-
text is in cases involving exigency. See Chadwick, 433 U.S.
at 15 n.9 ("Of course, there may be other justifications for a
warrantless search of luggage taken from a suspect at the time
of his arrest; for example, if officers have reason to believe
that luggage contains some immediately dangerous instru-
mentality, such as explosives, it would be foolhardy to trans-
port it to the station house without opening the luggage and
disarming the weapon.").9 Another exception, the one the dis-
trict court and the majority erroneously rely on, is for "con-
   9
     The majority’s conclusory assertion that, "[T]he subsequent search of
the bag (whether to identify or examine its contents), was warranted if it
was a foregone conclusion that the bag contained the clothing, which was
evidence of a crime," Maj. Op. at 13, is confounding. As explained below,
King could only have opened the bag and inspected its contents if their
incriminating nature was so obvious that no "search" occurred — but the
majority agrees that a search did occur. Of course, having chosen to ignore
entirely this dissent’s reliance on Chadwick, Robbins, and Sanders, the
majority’s sole escape is to stand silent in the face of clearly applicable
Supreme Court precedents which cannot rationally be distinguished.
Those cases, among others, make clear that whether a search occurs is not
simply a matter of "labeling." Cf. Maj. Op. at 10 n.11.
72                       UNITED STATES v. DAVIS
tainers (for example a kit of burglar tools or a gun case) [that]
by their very nature cannot support any reasonable expecta-
tion of privacy because their contents can be inferred from
their outward appearance." Sanders, 442 U.S. at 764 n.13. In
those cases, because "the distinctive configuration of [the]
container proclaims its contents," the owner of the container
has no reasonable expectation of privacy in those contents,
Robbins, 453 U.S. at 427 (plurality opinion) — and thus an
officer’s observation of those contents does not constitute a
separate "search" for Fourth Amendment purposes. See Illi-
nois v. Andreas, 463 U.S. 765, 771 (1983) ("If the inspection
by police does not intrude upon a legitimate expectation of
privacy, there is no ‘search’. . . ."). In such cases the shape
and/or character of the container, including where relevant its
labeling, even if closed and opaque, is constitutionally equiva-
lent to one that is open or transparent, because it "clearly
reveal[s] its contents." Id.; see also Arizona v. Hicks, 480 U.S.
321, 328 (1987) ("[A] truly cursory inspection — one that
involves merely looking at what is already exposed to view,
without disturbing it — is not a ‘search’ for Fourth Amend-
ment purposes, and therefore does not even require reasonable
suspicion."); United States v. Payne, 181 F.3d 781, 787 n.4
(6th Cir. 1999) ("There is no such thing as a ‘plain-view
search.’").10

   We have carefully limited the scope of this "proclaims its
contents" exception to cases where the incriminating nature of
the contents is a "foregone conclusion." See Williams, 41 F.3d
at 192; see also Sanders, 442 U.S. at 764 n.13 (requiring that
the container’s owner not maintain "any reasonable expecta-
  10
     "As Robbins v. California . . . has established, it takes an open pack-
age, or one whose configuration is distinctive as to its contents (i.e., a kit
of burglary tools or a gun case) to bring into play the plain view exception
to the generally unyielding rule that a warrant must first be obtained."
Blair v. United States, 665 F.2d 500, 513 (4th Cir. 1981) (Murnaghan, J.,
dissenting); see id. at 510 (Murnaghan, J., dissenting) ("It is elementary
that probable cause alone does not permit a search. It only provides a sub-
stantiating basis for issuance of a warrant.").
                        UNITED STATES v. DAVIS                            73
tion of privacy" in the contents) (emphasis added).11 Indeed in
United States v. Corral, 970 F.2d 719 (10th Cir. 1992), on
which Williams principally relied, the court found that no
search occurred only because there was a "virtual certainty"
that the package contained, in that case, cocaine. Id. at 726
(quoting Brown, 460 U.S. at 751 n.5 (Stevens, J., concurring
in the judgment)). The obviousness of a container’s contents
must be such that an officer’s view of the container is "equiv-
alent to the plain view" of the incriminating contents them-
selves. Id. (emphasis added).12 The analogy we used in
  11
      To the extent Sanders and the Robbins plurality required that officers
who have probable cause that a vehicle contained evidence of crime must
obtain a warrant to search closed containers in the vehicle, those cases
were overruled. See United States v. Ross, 456 U.S. 798, 825 (1982); Cali-
fornia v. Acevedo, 500 U.S. 565, 580 (1991). The discussions in Sanders
and Robbins of when the contents of a closed, opaque container are none-
theless obvious, however, remain accurate and unaltered. See Williams, 41
F.3d at 196.
   12
      The majority suggests, utterly without support in the record, that
Detective King’s testimony that he observed "a bag underneath of the hos-
pital bed that contained clothing," Maj. Op. at 15 (citing J.A. 140), "fairly
supports an inference that Officer King could see the clothing through the
bag or that the bag was partially open, revealing clothing," id. at 15. The
majority’s reasoning is clearly flawed; Detective King’s conclusory state-
ment reflecting his own personal belief that the bag contained clothing
does nothing to confirm that the belief was anything but an unfounded
assumption. For instance, if an employee of a McDonald’s restaurant
stated that a happy meal contained French fries, we could not reasonably
infer that the employee had looked into the box. Instead, it is most likely
that the employee merely assumed that the customer had chosen that clas-
sic side item, when the customer may well have thought better and opted
for apple slices instead.
   Contrary to the majority’s speculation that Detective King seized the
clothing because he could actually see it in or through the bag, the govern-
ment concedes in its brief that Detective King’s nonconsensual, warrant-
less seizure of Davis’s personal property was simply King’s standard
operating procedure. See Govt’s Br. at 19 ("As was his practice in previ-
ous shooting investigations, Detective King secured the victim’s clothing,
which had been removed by hospital staff to treat the injury . . . ."). The
district court’s analysis on this point could not be clearer: "There was no
74                      UNITED STATES v. DAVIS
Williams illustrates both the centrality to the plain view sei-
zure doctrine of the character of the container and the high
degree of certainty required: "[W]hen a person opens a Her-
shey bar, it is a foregone conclusion that there is chocolate
inside." 41 F.3d at 198; see also Brown, 460 U.S. at 750-51
(Stevens, J., concurring in the judgment) (concurring in the
application of the exception because the container there—a
knotted party balloon located in a car close to several small
plastic vials, quantities of loose white powder, and an open
bag of party balloons—was "one of those rare single-purpose
containers which ‘by their very nature cannot support any rea-
sonable expectation of privacy because their contents can be
inferred from their outward appearance’"). Only if the charac-
ter of a closed, opaque container proclaims its incriminating
contents to such a degree do we excuse officers from obtain-
ing a search warrant to open the container, assuming the offi-
cer has lawfully come into possession of the container.13

testimony as to whether the bag was open or closed, or whether it was
transparent, opaque, or somewhere in-between." Davis, 657 F. Supp. 2d
at 638. The majority is not entitled to enhance this negative finding so that
it becomes the basis for an inference favorable to the government.
   Thus, the majority’s extraordinary appellate factfinding ignores the
undisputed applicability of the rule that in this case the government bore
the burden of proof to establish all the facts necessary to the existence of
whatever warrant exception might save the search and seizure in this case,
see supra p. 61-62. The majority indulges a so-called "inference" never
propounded by the government or drawn by the district court, and not sup-
ported by any finding of the district court, in favor of the government. See,
e.g., Maj. Op. at 15 ("Nothing in the record contradicts such a conclu-
sion."). Davis had no burden to disprove anything regarding the lawful-
ness of the search of the bag. Any absence of evidence on the point should
count against the party with the burden of proof, here the government.
   13
      The constitutionality of this corollary to the plain view seizure doc-
trine is widely accepted, but there seems to be a circuit split with respect
to whether the "foregone conclusion" analysis incorporates extrinsic evi-
dence and/or an officer’s specialized knowledge. In Williams we consid-
ered relevant that the officer had years of experience in narcotics
investigations. 41 F.3d at 198. Other circuits have instead analyzed the
                        UNITED STATES v. DAVIS                            75
   The above principles reflect the longstanding interplay
between the two separate interests at stake: citizens’ interest
in retaining possession of their property and their interest in
maintaining personal privacy. These two interests roughly
correspond to seizures and searches, respectively, as "[a] sei-
zure threatens the former, a search the latter." Brown, 460
U.S. at 747 (Stevens, J., concurring in the judgment). This
distinction, in turn, informs the plain view seizure doctrine in
this context. As Justice Stevens has explained,

     As a matter of timing, a seizure is usually preceded
     by a search, but when a container is involved the
     converse is often true. Significantly, the two pro-
     tected interests are not always present to the same
     extent; for example, the seizure of a locked suitcase
     does not necessarily compromise the secrecy of its
     contents, and the search of a stopped vehicle does
     not necessarily deprive its owner of possession.

question from the objective viewpoint of a reasonable layperson. See, e.g.,
United States v. Gust, 405 F.3d 797, 803 (9th Cir. 2005) ("[C]ourts should
assess the nature of a container primarily with reference to general social
norms rather than solely by the experience and expertise of law enforce-
ment officers.") (internal quotation marks and alteration omitted); United
States v. Meada, 408 F.3d 14, 23 (1st Cir. 2005) (holding that the defen-
dant had no reasonable expectation of privacy in the contents of a con-
tainer that was labeled "GUN GUARD" and thus was "readily identifiable
as a gun case"); United States v. Villarreal, 963 F.2d 770, 775-76 (5th Cir.
1992) (holding that even though fifty-five gallon drums were labeled
"phosphoric acid," their contents could not necessarily be "inferred"; "The
fact that the exterior of a container purports to reveal some information
about its contents does not necessarily mean that its owner has no reason-
able expectation that those contents will remain free from inspection by
others."); United States v. Bonitz, 826 F.2d 954, 956 (10th Cir. 1987)
("This hard plastic case did not reveal its contents to the trial court even
though it could perhaps have been identified as a gun case by a firearms
expert."). I believe the latter view is the proper one, because it is consis-
tent with the underlying rationale that a person does not maintain a reason-
able expectation of privacy in contents of a container that are essentially
open to view.
76                  UNITED STATES v. DAVIS
Id. at 747-48.

   Apart from the special concerns arising from seizures of
containers, we allow police officers to seize incriminating
objects in plain view with a showing only of probable cause
because the seizure "threatens only the interest in possession;"
such objects "can be seized without compromising any inter-
est in privacy." Id. at 748. "[I]f an officer has probable cause
to believe that a publicly situated item is associated with crim-
inal activity" the owner’s interest in possession is "dimin-
ish[ed]," and becomes "outweighed by the risk that such an
item might disappear or be put to its intended use before a
warrant could be obtained," and the object may be seized
without a warrant. Id. (citing G.M. Leasing Corp. v. United
States, 429 U.S. 338, 354 (1975); Payton v. New York, 445
U.S. 573, 587 (1980)).

   Where there is a "link" between the seizure and "a prior or
subsequent search," however, there is a "danger . . . that offi-
cers will enlarge a specific authorization, furnished by a war-
rant or an exigency, into the equivalent of a general warrant
to rummage and seize at will." Id. Averting that danger
requires not only that the officer have probable cause to con-
nect the item with criminal behavior, but also that the seizure
"entail[s] no significant additional invasion of privacy." Id.
This danger is particularly acute where, as here, "an officer
comes upon a container in plain view and wants both to seize
it and to examine its contents." Id. at 749. The Court has "em-
phasiz[ed] the Fourth Amendment privacy values implicated
whenever a container is opened." Id.

                               3.

   In light of these controlling principles, the dispositive
issues bearing on the applicability of the plain view seizure
doctrine before the district court were fairly straightforward.
Given the above concerns, the issues can be easily framed:
Could the government justify Detective King’s nonconsen-
                    UNITED STATES v. DAVIS                    77
sual, warrantless seizure of the bag, a closed, opaque con-
tainer, on the one hand? Relatedly (but distinctly), did King’s
immediate opening of such a container constitute a "non-
search" (because it does not invade its owner’s reasonable
expectation of privacy) or, instead, an impermissible warrant-
less search, on the other hand? Although the district court and
the majority of the panel conclude that our Williams precedent
provides easy answers to those questions, upon a close view
of the facts in Williams and in light the precedents discussed
above, it is clear that the majority’s reliance on that case is
wholly misplaced.

   In Williams, an airline employee conducted a private search
of the defendant’s luggage and found several cellophane-
wrapped packages that, according to her, "looked like dope."
41 F.3d at 198. She alerted police officers, who seized the
packages and then removed some of the content, conducting
a chemical field test that revealed that the packages contained
cocaine. Id. at 194. The seizure was proper under the plain
view doctrine, we concluded, because not only did the offi-
cers have lawful access to the packages; there was "no doubt"
of the packages’ "incriminating nature": "the packages were
wrapped in heavy cellophane with a brown opaque material
inside, and were found with towels, dirty blankets and a shirt
in an otherwise empty suitcase." Id. at 196-97. In fact, the
seizing officer later testified that "in his ten years of experi-
ence such packages always contained narcotics." Id. at 197
(emphasis added).

   We then turned to whether the police needed a warrant to
remove any of the contents of the packages. To justify the
warrantless search, we explained, the government must not
only show there was probable cause the container contained
evidence of a crime, but rather that, based on characteristics
of the container itself and "the circumstances under which an
officer [found] the container," the contents’ incriminating
nature was "a foregone conclusion." Id. at 197 (citing Blair,
665 F.2d at 507). We concluded that "the incriminating nature
78                      UNITED STATES v. DAVIS
of the five packages found in Williams’ suitcase was a fore-
gone conclusion," given

       (1) the manner in which the cocaine was packaged
       (apparently weighing approximately one kilogram
       each, heavily wrapped in cellophane with a brown
       opaque material inside); (2) Detective Finkel’s firm
       belief, based on his ten years’ experience, that pack-
       ages appearing in this manner always contained nar-
       cotics; (3) [the airline employee’s] belief that the
       packages contained narcotics; and (4) that the only
       items found in Williams’ suitcase besides the five
       packages of cocaine were towels, dirty blankets, and
       a shirt with a cigarette burn.

Id. at 198. Because the presence of illegal narcotics in the
packages was a foregone conclusion, Williams had no reason-
able expectation of privacy in those contents. Accordingly,
under the venerable Katz principle, see Katz v. United States,
389 U.S. 347, 361 (1967) (Harlan, J., concurring), the offi-
cers’ observation of those contents did not constitute a
"search," and thus "a search warrant was unnecessary." Wil-
liams, 41 F.3d at 198; See Jackson, 131 F.3d at 1108 (reaf-
firming that no "search" occurs when the plain view seizure
doctrine properly applies to the contents of an opaque con-
tainer).

   Simply put, despite the majority’s labored efforts to the
contrary, this case is not Williams or Corral. Most important,
under a proper plain view seizure analysis, it cannot be said
that a reasonable officer in King’s position had "knowledge
approaching certainty," Corral, 970 F.2d at 725, that the bag
under Davis’s hospital bed contained evidence of a felonious
shooting in which Davis was a "victim."14 The district court
  14
    As noted above, a determination whether "historical facts satisfy a
constitutional standard" is reviewed de novo. Gwinn, 219 F.3d at 331. The
question whether the information available to Detective King rendered the
incriminating nature of the contents a "foregone conclusion" is such a
determination, as the historical facts surrounding the seizure of the bag are
not in dispute.
                        UNITED STATES v. DAVIS                           79
and the majority treat the bag of Davis’s clothing as analo-
gous to the cellophane-wrapped cocaine in Williams. See Maj.
Op. at 16 (holding that "the totality of the circumstances . . .
support[s] the determination that it was a foregone conclusion
the bag under Davis’ hospital bed contained the clothing he
wore when he was shot," and that the clothing was evidence
of a crime). I disagree.

   As a matter of law, based on what was known by the offi-
cers after they attempted to interview Davis at the hospital,
the likelihood that the bag contained probative evidence of a
felonious shooting in which Davis was a victim does not rise
to the level of probable cause. In the first place, there is
unwarranted confidence shown by the district court and the
majority that Davis’s pants would contain a bullet hole. See
id. at 16-17 ("We have little trouble, however, in concluding
that Davis’ pants would contain a bullet hole, and would thus
be incriminating evidence in the prosecution of his assailant.
Such a conclusion is based on the circumstances, Davis’
appearance, and the location of his bullet wound."). The facts
of United States v. Jamison, 509 F.3d 623 (4th Cir. 2007),
illustrate why this confidence is misplaced.

   The defendant in Jamison was a felon who accidentally
shot himself in the groin area with a gun he had been carrying
in his waistband. 509 F.3d at 625. Like Davis here, when
Jamison was transported by his associates to the hospital for
treatment, he relayed to investigating officers a fanciful false-
hood that he was the victim of an attempted robbery. Id. at
626. The investigating officer noticed Jamison’s clothing on
a chair in the treatment room and confirmed by the absence
of a bullet hole in Jamison’s pants that Jamison was lying
about the circumstances surrounding how he was shot.15 Id. It
  15
     We described this turn of events as follows in our opinion reversing
the district court’s grant of Jamison’s motion to suppress evidence for vio-
lation of the Miranda doctrine:
80                      UNITED STATES v. DAVIS
was far from "a foregone conclusion" that, apart from the
likely presence of blood on Davis’s clothing, the contents of
the bag would serve as useful evidence in the prosecution of
an illusory "shooter" about whom Davis would provide no
information. Indeed, the photograph in the record of Davis’s
high-thigh wound depicts a wound that is entirely consistent
with one that would be suffered from an accidental discharge
of a weapon by someone carrying a firearm in his waistband.

   Equally important, there can be scant doubt that, in view of
Davis’s refusal to cooperate with the officers who responded
to the hospital to investigate, the HCPD officers fairly quickly
turned their attention to Davis as a suspect in criminal activ-
ity, just as Jamison quickly became a suspect in his own
shooting. Indeed, even the government contends on appeal
(contrary to the majority’s facile attempt to show that in seiz-
ing Davis’s personal property the Howard County police were
seeking to "protect" Davis), that the police appropriately
deemed Davis to be "not an innocent crime victim." Govt’s
Br. at 46-47 n.13. But see Davis, 657 F. Supp. 2d at 640
("Davis was positively the victim of a violent crime.").

        Without securing Jamison’s consent, Detective Macer exam-
     ined Jamison’s injury, partially exposing his genitalia. He found
     charring and stippling at the entry wound consistent with a shot
     fired at close range. He further observed a downward trajectory
     from the entry wound to the exit wound. Finding these facts to
     be in tension with Jamison’s account of the shooting, Detective
     Macer then examined Jamison’s clothing and found no bullet
     holes. Detective Macer again asked Jamison to explain the shoot-
     ing; Jamison repeated that he was shot while using drugs. When
     Detective Macer explained that his observations seemed inconsis-
     tent with Jamison’s story, Jamison admitted that he shot himself
     with a handgun and threw the gun away. Detective Macer asked
     Jamison to reveal the location of the gun so that it could be
     secured, but Jamison refused, explaining that he was on proba-
     tion.
Jamison, 509 F.3d at 626-27 (footnote omitted).
                         UNITED STATES v. DAVIS                             81
   The actions of the officers in searching the car in which
Davis was transported to the hospital and in eventually arrest-
ing Davis and his friend bear out this highly likely scenario.
Indeed, the facts of this case show that because Davis used a
falsely made District of Columbia driver’s license bearing his
photograph under the alias "Gary Edmonds," the only way in
which the HCPD could reliably identify Davis was to arrest
him and take his fingerprints. That is exactly what they were
determined to do and that is exactly what they did. In short,
even the investigating officers did not believe Davis was a
victim; rather, they were investigating his possible involve-
ment in criminal activity. Thus, rather than accept uncritically
the officers’ post hoc rationalization that they needed Davis’s
clothing to prosecute the unknown person who allegedly shot
him, under the circumstances of this case, "[w]e should be
reiterating the usual exhortation: ‘Get a warrant.’" United
States v. Norman, 701 F.2d 295, 302 (4th Cir.) (Murnaghan,
J., concurring), cert. denied, 464 U.S. 820 (1983).16
  16
     A unanimous Supreme Court of Georgia recently reached the same
conclusion on material facts nearly identical to those here in an interlocu-
tory appeal in a capital case. In Clay v. State, 725 S.E.2d 260 (Ga. 2012),
an officer had seized a bag containing a murder suspect’s bloody clothing
while the suspect (who, unlike Davis, was unconscious at the time of the
seizure) was undergoing treatment at a hospital. 725 S.E.2d at 264, 269.
The court found that the officers were not justified in opening the bag
because "all that was in plain view when Officer Cupp seized the bagged
clothing from the counter was the pink and white personal effects bag
itself." Id. at 269. "[W]ithout opening the bag, it was not a ‘foregone con-
clusion’ that the bag contained [the suspect’s] bloody clothes," and so the
"full-blown search of the bag" constituted an unlawful search. Id.
   Concomitantly, Davis cites to us, as he cited to the district court, a raft
of cases supporting the unremarkable proposition, largely accepted by the
district court but ignored by the majority, that a hospital patient retains his
constitutionally protected interests in his clothing removed by hospital
personnel in the course of their rendering treatment to him. See Appel-
lant’s Br. at 23-24 (citing Jones v. State, 648 So. 2d 669 (Fla. 1994); Peo-
ple v. Jordan, 468 N.W.2d 294, 301 (Mich. App. 1991); Commonwealth
v. Silo, 389 A.2d 62, 63-67 (Pa. 1978); People v. Watt, 462 N.Y.S.2d 389,
391-92 (N.Y. Sup. Ct. 1983); Morris v. Commonwealth, 157 S.E.2d 191,
194 (Va. 1967); People v. Hayes, 154 Misc. 2d 429, 430-34 (N.Y. Sup. Ct.
1992); State v. Lopez, 476 S.E.2d 227, 231-34 (W.V. 1996). Not a single
one of these courts accepted the deeply flawed conception of the plain
view doctrine applied by the district court in this case and accepted here
by the majority.
82                  UNITED STATES v. DAVIS
   As should thus be apparent, the "incriminating" nature of
the contents of the bag here was nowhere close to being so
obvious that no "search" occurred — unlike in Williams. In
Williams, the drug packaging at issue was so readily recogniz-
able that even a lay person, the airline employee who origi-
nally opened the baggage, testified that she immediately
reported her discovery because "the bags looked like dope."
See 41 F.3d at 198 (noting that "[b]ecause Lee is a layperson,
not trained in law enforcement, her belief that the five pack-
ages contained ‘dope’ strongly supports the district court’s
conclusion that the contents of the packages were a foregone
conclusion"). The hearing testimony in this case did not indi-
cate that the bag was distinctive in any way; thus, the govern-
ment did not satisfy its burden on that issue. Indeed, the
district court noted that "[t]here was no testimony as to
whether the bag was open or closed, or whether it was trans-
parent, opaque, or somewhere in-between." Davis, 657 F.
Supp. 2d at 638. Neither Detective King nor Lieutenant
Lampe was able to provide a description of the bag beyond
Lieutenant Lampe’s comment that it was probably plastic.

   Moreover, the Williams court emphasized Detective Fin-
kel’s testimony that, based on his ten years of experience in
narcotics enforcement, packages of the sort at issue "always"
contain narcotics. 41 F.3d at 198 (emphasis in original). In
this case, Detective King testified on cross-examination that
"the hospital makes a practice to secure any property that they
take. Clothing from a victim, they place it under their bed."
J.A. 147. When asked the follow up question, "So you’re
familiar it’s the hospital’s practice to secure that clothing in
a white opaque plastic bag; is that correct?," Detective King
responded, "It’s been in different things. Sometimes it all
depends on if somebody bags it or not." Id. In addition, as
stated supra, neither Detective King nor Lieutenant Lampe
was able to describe the bag. Detective King’s testimony
clearly does not rise to the level of familiarity or certainty
expressed by Detective Finkel in Williams. Manifestly, it does
not rise to Justice Stevens’s "virtually certain" metric. The
                         UNITED STATES v. DAVIS                            83
government’s evidence of the nature of the bag and the sur-
rounding circumstances was equivocal at best, and clearly did
not rise to the level of virtual certainty that the bag would
contain contraband, which the government would have to
show to establish that no "search" of the bag’s contents
occurred.

   Williams is also inapposite on its facts in two additional
meaningful respects, such that the case does not support, let
alone dictate, the result reached by the majority. First, the
Williams court, in language and reasoning that was wholly
unnecessary to the outcome of its analysis, considered not
only the extrinsic evidence of the contents of the packages,
but also the physical appearance and character of the pack-
ages to bolster its conclusion, whereas the district court in this
case considered only extrinsic evidence. Considering only
extrinsic evidence, and not the physical appearance and char-
acter of the container itself, takes the "foregone conclusion"
analysis too far from the origins of the plain view seizure con-
tainer exception acknowledged in Sanders footnote 13, in
which the Supreme Court provided the quintessential exam-
ples of a single-purpose container, namely "a kit of burglar
tools or a gun case." 442 U.S. at 764 n.13. The Sanders Court
noted that the contents of such containers "can be inferred
from their outward appearance." Id. Narcotics packaging is so
readily recognizable as to rise to the level of the archetypal kit
of burglar tools or a gun case. A non-descript plastic bag does
not so betray its contents.17
  17
     None of the cases cited by the government in support of its reconcep-
tualization of the plain view seizure doctrine are to the contrary. See
United States v. Jackson, 381 F.3d 984 (10th Cir. 2004) (after officer
searched baby powder container with defendant’s consent and discovered
cocaine secreted inside, officer could replace lid to container, arrest defen-
dant, and then reopen the container at the police station without obtaining
a warrant); United States v. Eschweiler, 745 F.2d 435, 455 (7th Cir. 1984)
(during search of premises, key to safety deposit box discovered in an
envelope marked "safety deposit box"); United States v. Morgan, 744 F.2d
1215, 1222 (6th Cir. 1984) (after airline employee opened suspicious
84                       UNITED STATES v. DAVIS
   Second, and critically, the search in Williams was a search
for contraband and not mere evidence of someone’s criminal
act.18 For the reasons expressed above, see supra pp. 65-66,
in addition to his possessory interest in the bag and its con-
tents, Davis clearly enjoyed a reasonable expectation of pri-
vacy in his own clothing and their contents every bit as much
as he enjoyed a reasonable expectation of privacy, as the
majority rightly holds, in the chemical facts concerning his
biological material and blood.19 Indeed, it is curious, to say

package and discovered container marked with names of controlled sub-
stances used to dilute illegal narcotics, and then without a request by drug
agents, reopened suitcase when drug agents arrived, chemicals were in
"plain view" of agents and marked containers could be opened without a
warrant).
   18
      Of course, I do not seek a return to the "mere evidence" doctrine dis-
carded by the Supreme Court in Warden v. Hayden, 387 U.S. 294, 301-02
(1967). Rather, the point here is that my search of Supreme Court and cir-
cuit authority, as I discuss in the text, does not reveal an instance in which
a law enforcement officer has been authorized to seize a closed, opaque
container containing non-contraband personalty from the possession of a
person on the basis of the plain view exception. In such circumstances,
even assuming a seizure is allowed, absent some applicable warrant
exception, if the ensuing search of the container was without a warrant, the
search violates the Fourth Amendment. Ample Supreme Court authority
supports this view. See supra pp. 64-67.
   19
      In contrast, one never has a reasonable expectation of privacy in
regard to his possession of contraband. See United States v. Moore, 562
F.2d 106, 111 (1st Cir. 1977) (observing that "the possessors of [contra-
band and stolen property] have no legitimate expectation of privacy in
substances which they have no right to possess at all"), cert. denied, 435
U.S. 926 (1978); cf. Jacobsen, 466 U.S. at 123 ("A chemical test that
merely discloses whether or not a particular substance is cocaine does not
compromise any legitimate interest in privacy."). Jacobsen and the cases
relied on by the majority, see Maj. Op. at 17-18, are entirely consistent
with this longstanding rule. See, e.g., United States v. Smith, 459 F.3d
1276, 1293 (11th Cir. 2006) (plain view seizure of child pornography in
the course of a search for narcotics); United States v. Rodriguez, 601 F.3d
402, 408 (5th Cir. 2010) (where officers came upon a sawed-off shotgun
in the course of responding to a domestic violence call, the court reasoned
that, "The shotgun was properly seized on a temporary basis to secure it
so that the officers could investigate the domestic disturbance call. Once
seized for this purpose, the incriminating nature of the weapon became
apparent and it was then subject to permanent seizure as contraband.").
                        UNITED STATES v. DAVIS                            85
the least, to reason as does the majority that Davis retained,
for several years after the bag was seized at the hospital, a
reasonable expectation of privacy in the character of his DNA
molecules, but that he lacked any reasonable expectation of
privacy in the presence of those molecules in his blood while
they were embedded in his clothing and hidden from the gov-
ernment in a bag which was effectively in his actual posses-
sion at the hospital. Thus, I would limit Williams and its
reliance on extrinsic indicia of the container’s contents to
cases involving the plain view seizure of containers holding
contraband.

  For all these reasons, Williams does not control the out-
come in this case.20

                                     C.

   For the foregoing reasons, unlike the majority, I would
hold, at minimum, that not only the extraction of Davis’s
DNA, the creation of his DNA profile and its retention in the
local DNA database violated Davis’s constitutional right to be
  20
     In fairness to my well-meaning colleagues in the majority, they are not
the first judges to misapply the plain view seizure doctrine. See, e.g.,
Boone v. Spurgess, 385 F.3d 923, 928 (6th Cir. 2004) (discussed supra
n.5.) For example, in jurisdictions such as Maryland, where transporting
an unsecured handgun in a vehicle is generally prohibited, if during a traf-
fic stop an officer observed from outside the vehicle the barrel of a hand-
gun, it is not the plain view seizure doctrine that authorizes the officer to
enter the vehicle to seize the weapon. Rather, now with probable cause to
arrest all the occupants, see Maryland v. Pringle, 540 U.S. 366 (2003), and
with probable cause to believe that the vehicle contains evidence of a
criminal offense, the officer can search the vehicle and seize the firearm
under either the search incident to arrest exception or the automobile
exception to the warrant requirement. See id. The officer’s view of the
firearm was certainly "plain" in the "Merriam Webster" sense, but there
is no occasion for proper application of the plain view seizure doctrine.
Whether such cases come to the court by virtue of governmental theoriz-
ing or otherwise I cannot say, but we should guard against, rather than
embrace, such distortions of doctrine.
86                  UNITED STATES v. DAVIS
free from unreasonable searches, but that the nonconsensual,
warrantless search of the bag containing his personal effects
likewise violated that right. Accordingly, I respectfully dis-
sent from the majority’s contrary resolution of the merits of
the Fourth Amendment issue. "[T]he value of the Fourth
Amendment derives from the consideration that only when it
is applied evenhandedly-to smugglers, murderers, and rapists
as well as to others-does it retain its effectiveness for the
decent citizenry." Norman, 701 F.2d 295 at 302 (Murnaghan,
J., concurring). I regret the majority’s distortion of the plain
view doctrine in order to save the unconstitutional search
challenged in this case.

                              III.

   The majority, having concluded that only the extraction and
analysis of Davis’s DNA by the PGCPD violated the Fourth
Amendment, and having assumed that the retention of his
DNA in the local CODIS database was a further violation,
nevertheless refuses to apply the exclusionary rule. I respect-
fully dissent from that choice. I would find that the district
court erred in admitting evidence flowing from the HCPD’s
unlawful seizure and search of Davis’s clothing and the
PGCPD’s unlawful extraction, analysis and retention of his
DNA profile, including in particular the evidence of the match
between the known sample obtained pursuant to the search
warrant and DNA recovered from the scene of the Schwindler
murder. Because this case does not fall within any version of
the "good faith" exception recognized under extant Supreme
Court or Fourth Circuit precedent, I would reject the district
court’s decision not to apply the exclusionary rule.

   The Fourth Amendment protects the fundamental "right of
the people to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures," U.S.
Const. amend. IV, but "contains no provision expressly pre-
cluding the use of evidence obtained in violation of its com-
mands," Arizona v. Evans, 514 U.S. 1, 10 (1995). Thus, the
                    UNITED STATES v. DAVIS                    87
Supreme Court created the exclusionary rule, an auxiliary to
the Amendment which "compel[s] respect for the constitu-
tional guaranty," Elkins v. United States, 364 U.S. 206, 217
(1960), by forbidding the use of illegally obtained evidence at
trial. See Weeks v. United States, 232 U.S. 383 (1914) (adopt-
ing federal exclusionary rule); Mapp v. Ohio, 367 U.S. 643
(1961) (applying exclusionary rule to the states through the
Fourteenth Amendment). Suppression is not an automatic
consequence of all Fourth Amendment violations, however.
See Herring v. United States, 555 U.S. 135, 137 (2009).

   The Supreme Court created the "good-faith" exception to
the exclusionary rule in United States v. Leon, 468 U.S. 897
(1984). In Leon, the Court held that the exclusionary rule does
not apply when the police conduct a search in "objectively
reasonable reliance" on a warrant later held invalid. Id. at 922;
see also Massachusetts v. Sheppard, 468 U.S. 981, 990-91
(1984) (companion case declining to apply exclusionary rule
where warrant held invalid as a result of judge’s clerical
error). In the twenty-eight years since deciding Leon, a
sharply-divided Supreme Court has applied variations on the
Leon good-faith exception in several specific circumstances.
In Illinois v. Krull, 480 U.S. 340 (1987), the Court applied the
good-faith exception to a search conducted in reasonable reli-
ance on a subsequently invalidated statute. Id. at 349-50. In
Evans, 514 U.S. 1, the Court applied the good-faith exception
where police reasonably relied on erroneous information con-
cerning an arrest warrant in a database maintained by non-law
enforcement, judicial employees. Id. at 6, 14-16.

  More recently, in Herring, decided approximately nine
months prior to the district court’s decision in this case, the
Supreme Court addressed a question left unresolved by
Evans, namely "whether the evidence should be suppressed if
police personnel were responsible for the error." 555 U.S. at
142-43 (quoting Evans, 514 U.S. at 16 n.5) (internal quotation
marks omitted). Considering whether the exclusionary rule
applies where police failed to update records in a warrant
88                   UNITED STATES v. DAVIS
database, leading to the unlawful arrest of the defendant on
the basis of a recalled warrant, the Herring Court held, over
a spirited dissent, that where "the error was the result of iso-
lated negligence attenuated from the arrest . . . the jury should
not be barred from considering all the evidence." Id. at 137-
38. The Court reasoned that, "when police mistakes are the
result of negligence . . . , rather than systemic error or reckless
disregard of constitutional requirements, any marginal deter-
rence does not pay its way." Id. at 147-48 (internal quotation
marks omitted). Most recently, the Court in United States v.
Davis, 131 S. Ct. 2419 (2011), applied a further variation on
the Leon good-faith exception where police conducted a
search in objectively reasonable reliance upon binding judi-
cial precedent that was later overruled. Id. at 2423-24.

   The majority reasons that, "[i]n order to properly apply
Leon, Herring, and Davis here, we must focus on the culpa-
bility of the actors who committed the violations." Maj. Op.
at 45. The majority assumes without discussion that Leon and
its progeny govern here, and thus proceeds directly to the
broad cost-benefit analysis that underlies the narrow holdings
in those cases. As discussed infra, however, each of the cases
upon which the majority relies is clearly distinguishable from
the case at bar. Thus, the majority’s application of the good-
faith exception to preclude suppression in this case marks a
departure from the Supreme Court’s exclusionary rule prece-
dents and represents a new, free-standing exception never
sanctioned by the Court or by precedent in this Circuit.

   In Leon, Krull, Evans and Davis, the Supreme Court rea-
soned that exclusion does not serve to deter unconstitutional
police conduct where the actor primarily responsible for the
Fourth Amendment violation is not a law enforcement officer.
See Leon, 468 U.S. 897 (magistrate judge); Krull, 480 U.S.
340 (legislators); Evans, 514 U.S. 1 (clerk in the employ of
the judiciary); Davis, 131 S. Ct. 2419 (judiciary). This ratio-
nale clearly does not apply here, where HCPD and PGCPD
employees violated the Fourth Amendment. In this respect,
                    UNITED STATES v. DAVIS                  89
our case is most like Herring, which also dealt with unconsti-
tutional conduct by law enforcement personnel. Nevertheless,
Herring is likewise inapplicable because it crafted a narrow
exception to the exclusionary rule that applies only where "the
error was the result of isolated negligence attenuated from
arrest." 555 U.S. at 137. The majority fails to recognize that
neither of the qualifiers present in Herring, namely "isolated
negligence" and "attenuation," is present here.

   Instead, the record in our case shows unmistakably that the
constitutionally violative conduct is not only deliberate and
intentional but is systemic; most assuredly, it was not an iso-
lated blunder. Detective King testified that, as on previous
occasions when he has responded to Howard County General
Hospital to investigate shootings, hospital personnel did not
assist him in obtaining Davis’s effects. This statement indi-
cates that Detective King has seized patients’ belongings in
the manner at issue here on other occasions. See supra n.11.
In addition, the DNA analyst who entered Davis’s profile into
the local CODIS database testified that she was aware that
Davis had been cleared of suspicion in the Neal murder before
his DNA profile was added to the local CODIS database.

   Furthermore, the "Request for Examination" form submit-
ted to the PGCPD Serology DNA Laboratory ("DNA Lab")
along with Davis’s bloody clothing indicated that "these sam-
ples are from a shooting the suspect was a victim of in How-
ard Co. MD." Supp. J.A. 76. The DNA analyst testified that
the database contained profiles of both suspects and victims,
indicating that the PGCPD regularly retained the DNA pro-
files of persons, such as Davis, who had not been arrested,
charged with, or convicted of any crime. The government
confirmed at oral argument that it was the PGCPD’s policy to
upload every DNA profile it analyzed into the local CODIS
database, regardless of the individual’s status, the method by
which the sample was obtained, or whether the sample might
be tainted by an antecedent constitutional violation. Oral Arg.
Tr. at 28:40. Thus, the record indicates that the PGCPD ana-
90                  UNITED STATES v. DAVIS
lyst and officers knew that Davis was a victim at the time the
sample was collected, that Davis was not a suspect when his
DNA profile was entered into the local database, and that it
was the PGCPD’s policy and practice to retain the DNA pro-
files of such persons. Thus, by the government’s own admis-
sion, the constitutionally violative conduct was clearly
systemic. See Hudson v. Michigan, 547 U.S. 586, 604 (2006)
(Kennedy, J., concurring in part and concurring in the judg-
ment) (opining that, "[i]f a widespread pattern of violations
were shown, and particularly if those violations were commit-
ted against persons who lacked the means or voice to mount
an effective protest, there would be reason for grave con-
cern").

   The expungement provisions in the Maryland and federal
indexing statutes also recognize a privacy interest for those in
Davis’s position. As the district court recognized, "[b]oth
laws require that an individual’s DNA record be expunged
from the database if the defendant is never convicted, his con-
viction is reversed or vacated, or the charges are dismissed."
Davis, 657 F. Supp. 2d at 659 (citing 42 U.S.C.
§§ 14132(d)(1)(A)(i)-(ii); 42 U.S.C. §§ 14132(d)(2)(A)(i)-(ii);
Md. Code Ann., Pub. Safety § 2-511). While "[t]he expunge-
ment provisions do not directly apply to Davis’ situation
because they are drafted specifically to address circumstances
in which an individual’s DNA was placed in the database on
the basis of a conviction or arrest," I agree with the district
court that "the construction of the statute strongly suggests
that Congress and the Maryland legislature respected the pri-
vacy interest of those individuals never convicted for qualify-
ing offenses, and did not intend for ordinary citizens’ or
victims’ DNA to be included in the database." Id.

   In addition, unlike the constitutionally violative conduct at
issue in Herring, the conduct in this case is not "attenuated"
from the discovery of Davis’s identity as the source of the
DNA recovered from the scene of the Schwindler murder; the
cold hit which led to Davis’s arrest was a direct result of the
                    UNITED STATES v. DAVIS                      91
seizure and search of his clothing and the subsequent extrac-
tion, analysis and retention of his DNA profile. Cf. Hudson,
547 U.S. at 592 (exclusionary rule inapplicable where viola-
tion of the knock and announce rule was not but-for cause of
obtaining evidence pursuant to search warrant). Given that the
cold hit supplied the sole probable cause for the search war-
rant leading to the known DNA match, the causal connection
required to invoke the exclusionary rule is clearly present in
this case.

   As we recognized in United States v. Oscar-Torres, 507
F.3d 224 (4th Cir. 2007), application of the exclusionary rule
is the "usual remedy" where evidence of identity is derived
from unlawful searches and seizures:

       Indisputably, suppression of evidence obtained
    during illegal police conduct provides the usual rem-
    edy for Fourth Amendment violations. See Mapp v.
    Ohio, 367 U.S. 643, 655 (1961). Courts will also
    suppress evidence that is the indirect product of the
    illegal police activity as "fruit of the poisonous tree."
    See Wong Sun v. United States, 371 U.S. 471, 488
    (1963). Of course, not all evidence that "would not
    have come to light but for the illegal actions of the
    police" is suppressible as fruit of the poisonous tree.
    Id. Rather, the critical inquiry is "whether, granting
    establishment of the primary illegality, the evidence
    to which instant objection is made has been come at
    by exploitation of that illegality or instead by means
    sufficiently distinguishable to be purged of the pri-
    mary taint." Id. (internal quotation marks omitted).

Id. at 227. There is no real dispute that the seizure of the bag
containing Davis’s clothing, the search of the bag and of
Davis’s clothing, including the extraction of his DNA there-
from, and the subsequent creation and uploading of his DNA
profile, means that the identification evidence introduced at
trial was the product of an "exploitation" of the searches and
92                       UNITED STATES v. DAVIS
seizures at issue in this case.21 Rather than noting the critical
distinctions between our case and extant good-faith exception
precedents, the majority invents an ad hoc version of the
exception by focusing on broad principles espoused by the
Herring Court, including most notably its admonition that the
deterrent effect of exclusion must outweigh its costs. This is
unsurprising, perhaps, given that the Herring Court’s "‘analy-
sis’ . . . far outruns the holding." Wayne R. LaFave, The Smell
of Herring: A Critique of the Supreme Court’s Latest Assault
on the Exclusionary Rule, 99 J. Crim. L. & Criminology 757,
770 (2009). In other words, there is a gap between the holding
of Herring, which is quite narrow, and its rationale, which
sweeps quite broadly. We should not so readily depart from
the narrow holding of Herring, and the Supreme Court’s other
good-faith exception jurisprudence, given the critical role that
the exclusionary rule plays in ensuring the vitality of the
Fourth Amendment.

   The rule provides an essential "incentive for the law
enforcement profession as a whole to conduct themselves in
accord with the Fourth Amendment," Illinois v. Gates, 462
U.S. 213, 221 (1983) (White, J., concurring in judgment),
thereby "safeguard[ing] Fourth Amendment rights generally
through its deterrent effect," United States v. Calandra, 414
U.S. 338, 348 (1974). See also Herring, 555 U.S. at 152 (Gin-
sburg, J., dissenting) (describing exclusionary rule as a "rem-
edy necessary to ensure that the Fourth Amendment’s
   21
      We and other circuits have recognized what is surely obvious: the
Leon good-faith exception does not salvage evidence seized on the author-
ity of a tainted search warrant, i.e., one in which probable cause is based
on the fruits of a prior illegal search, as in this case. See United States v.
Mowatt, 513 F.3d 395, 405 (4th Cir. 2008) (good-faith exception does not
apply where search warrant was prompted by previous warrantless illegal
search), abrogated on other grounds, Kentucky v. King, 131 S. Ct. 1849
(2011); United States v. McGough, 412 F.3d 1232, 1240 (11th Cir. 2005);
United States v. Reilly, 76 F.3d 1271, 1280 (2d Cir. 1996); United States
v. Scales, 903 F.2d 765, 768 (10th Cir. 1990); United States v. Wanless,
882 F.2d 1459, 1466 (9th Cir. 1989).
                          UNITED STATES v. DAVIS                             93
prohibitions are observed in fact") (internal quotation marks
omitted); cf. United States v. Jones, 678 F.3d 293 (4th Cir.
2012).22

   In this case, the HCPD officers deliberately and intention-
ally dispossessed Davis of his personal property. The HCPD
officers then deliberately and intentionally retained that prop-
erty. Then, the HCPD deliberately and intentionally delivered
that property to the PGCPD officers, who deliberately and
intentionally made a request for it. Having thus obtained pos-
session, the PGCPD officers then deliberately and intention-
ally delivered Davis’s property to their DNA lab for analysis
and uploading into the local CODIS database, and, of course,
the analyst, charged with knowledge that she was handling
biological material taken from a crime victim, deliberately
and intentionally uploaded the DNA profile into the database.
This case is a poor candidate for the creation of a new varia-
tion on the good-faith exception to the exclusionary rule.

   Davis has been convicted of a heinous crime. The cold-
blooded mid-day murder of Jason Schwindler, a man simply
conscientiously going about his work to support himself and
his family, understandably generates outrage and dismay, an
all-too-common episode of modern life from which all decent
people recoil in horror. There is little reason to doubt that cus-
tomary, equally conscientious, work by dedicated state and
federal law enforcement officers would have brought
  22
    As we explained in Jones,
       the exclusionary rule is our sole means of ensuring that police
       refrain from engaging in the unwarranted harassment or unlawful
       seizure of anyone," regardless of where that person resides or vis-
       its. United States v. Foster, 634 F.3d 243, 249 (4th Cir. 2011).
       Accordingly, we find the exclusion of evidence to be the proper
       remedy in this case because of the "the potential . . . to deter
       wrongful police conduct." See Herring v. United States, 555 U.S.
135, 137 (2009).
678 F.3d at 305, n.7.
94                      UNITED STATES v. DAVIS
deserved justice to those who participated. Nevertheless, duty
to the judicial oath requires that we apply the law faithfully
and evenhandedly.23

   In short, I would apply the exclusionary rule in this case
and leave it to the Supreme Court to extend the good-faith
exception to the particular situation now before us, should it
see fit to do so. I am mindful that the obituary marking the
long slow death of the exclusionary rule has been written long
before the rule will be interred.24 Understandably, perhaps,
there has been no want of volunteers among the judiciary to
serve as pallbearers. I regret this development and fear that a
measureable lessening in liberty will result from this freeing
of law enforcement from the constraints of the Fourth
Amendment through the invention of an ad hoc good-faith
exception to suppression of unlawfully obtained evidence. To
quote the second Justice Harlan, "I can see no good coming
from this constitutional [mis]adventure." Ker v. California,
374 U.S. 23, 46 (1963) (Harlan, J., concurring in the judg-
ment).

                                  *****

     For the reasons set forth, I respectfully dissent.



  23
      I respect my good colleagues’ discomfort with a reversal in this case,
a discomfort that is shared by all members of this panel. Cf. Blair, 665
F.2d at 509 (Murnaghan, J., dissenting) ("Whenever the exclusionary rule
applies, with the resulting suppression of trenchant evidence of guilt, and
the substantial and regrettable consequence that an offender against soci-
ety may go free, the judge is apt to wince or at least to feel a twinge.").
Nevertheless, without clearer, more definitive instructions from the
Supreme Court than those relied on by the majority, "We should not avoid
or vitiate the effectiveness of the exclusionary rule by distorting what con-
stitutes the essential ingredients of a proper search or seizure." Id.
   24
      See Adam Liptak, Supreme Court Edging Closer to Repeal of Evi-
dence Ruling, N.Y. Times, Jan. 31, 2009, at Al.